Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Exhibit 10.5

***CONFIDENTIAL TREATMENT REQUESTED***

Note: Confidential treatment requested with respect to certain portions hereof
denoted with

“***”

 

 

 

Third Amended and

Restated Supply and

License Agreement

 

   

Mayne Pharma Ventures Pty Ltd (Mayne Pharma)

HedgePath Pharmaceuticals, Inc. (HPPI)

 

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 1



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Table of contents

 

 

Table of contents

     2  

Details

     6  

Agreed terms

     8  

1.

   Defined terms & interpretation      8  

1.1

   Defined terms      8  

1.2

   Interpretation      13  

1.3

   Amendment and Restatement      13  

2.

   Term      14  

2.1

   Initial Term      14  

2.2

   Extension      14  

3.

   Licence      14  

3.1

   Licence to exploit the Product in the Territory      14  

3.2

   HPPI obligations      14  

3.3

   Supporting the exclusive licence      15  

3.4

   Sub licensing the MP Licensed Rights      15  

3.5

   BCCNS Field      15  

3.6

   Copies of documents, data and other information embodying the MP Licensed
Rights      15  

4.

   Development      15  

4.1

   Development Plan and Budget      15  

4.2

   JDC      16  

4.3

   Development decisions      17  

4.4

   Previous Mayne Pharma support      17  

5.

   Marketing Authorisation      17  

5.1

   Obtaining and maintaining Marketing Authorisations in the Field      17  

5.2

   Obtaining and maintaining Marketing Authorisations in the BCCNS Field      17
 

5.3

   Assistance by Mayne Pharma      18  

5.4

   Assistance by HPPI      18  

5.5

   Failure to obtain an approved NDA in the Field      18  

6.

   Manufacture and supply of Product      18  

6.1

   Forecasts      18  

6.2

   Orders      18  

6.3

   Manufacture; Failure to Supply      19  

6.4

   Backup manufacturer      19  

7.

   Payments      19  

7.1

   HPPI Payments      19  

7.2

   Review of Prices      19  

7.3

   Mayne Pharma Payments      20  

7.4

   Payment terms      20  

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 2



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

7.5

   Reimbursement      20  

8.

   Delivery, risk and title      20  

8.1

   Delivery      20  

8.2

   Risk      20  

8.3

   Title      21  

9.

   Acceptance of Product      21  

9.1

   Certificate of Analysis      21  

9.2

   Defective Product      21  

9.3

   Sole remedy      22  

10.

   Complaints      22  

10.1

   Handling customer complaints      22  

10.2

   Notification of complaints      22  

10.3

   Adverse Drug Events      22  

10.4

   Supplementary agreements      22  

11.

   Recalls      22  

11.1

   Notice of recall      22  

11.2

   Directing that the Product be recalled      22  

11.3

   Administering a recall      23  

11.4

   Cost of the recall      23  

11.5

   Submission to independent analysis      23  

12.

   Performance obligations      23  

12.1

   Business Plan      23  

12.2

   Promotional Material      23  

12.3

   Efforts to maximise sales      24  

12.4

   Minimum Annual Volumes      24  

13.

   Compliance with laws and regulations      24  

13.1

   HPPI’s obligations      24  

13.2

   Mayne Pharma’s obligations      25  

13.3

   Anti-corruption      25  

14.

   Inspection      25  

15.

   Representations and warranties      25  

15.1

   Legal capacity and relationships      25  

15.2

   Mayne Pharma warranties      26  

15.3

   HPPI warranties      26  

16.

   Liability, indemnity and insurance      26  

16.1

   No exclusion or limitation      26  

16.2

   Exclusion and disclaimer of implied obligations      27  

16.3

   Limitation of liability regarding matters other than Non-Excludable
Obligations      27  

16.4

   Indemnity      27  

16.5

   HPPI Insurance      27  

16.6

   Mayne Pharma Insurance      28  

16.7

   Maintain insurance      28  

16.8

   Evidence of insurance      28  

17.

   Confidentiality and publication      28  

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 3



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

17.1

   Definition      28  

17.2

   Restrictions on disclosure and use      29  

17.3

   Exceptions      29  

17.4

   Scientific publication      30  

18.

   Intellectual Property Rights      30  

18.1

   Intellectual Property Rights in the Product as at the Start Date      30  

18.2

   Reserved      30  

18.3

   Reserved      30  

18.4

   ***      30  

18.5

   Development of Intellectual Property Rights and Licence of HPPI Licensed
Rights      30  

18.6

   Notification of infringement or invalidity claim      31  

18.7

   Right to take action      31  

18.8

   Consultation and assistance      32  

18.9

   Disposition of damages      32  

19.

   Branding      32  

19.1

   Directions regarding use of the Trade Mark      32  

19.2

   Samples of marketing materials      32  

19.3

   Use of the Trade Mark      32  

19.4

   Goodwill      32  

19.5

   No right for HPPI to register the Trade Mark      32  

20.

   Termination      33  

20.1

   Termination for breach by a party      33  

20.2

   Termination by Mayne Pharma for cause arising under a related agreement     
33  

20.3

   Notification of insolvency events      33  

20.4

   Change of Control and disposal of assets or business by HPPI      34  

20.5

   Impact of claims of infringement      34  

20.6

   Accrued rights and remedies      35  

20.7

   Sell down or repurchase      35  

20.8

   Return of Confidential Information      35  

21.

   Force majeure      36  

21.1

   Occurrence of Force Majeure Event      36  

21.2

   Termination      36  

22.

   Notices and other communications      36  

22.1

   Service of notices      36  

22.2

   Effective on receipt      36  

23.

   Dispute resolution      37  

24.

   GST      37  

24.1

   Interpretation      37  

24.2

   Consideration is GST exclusive      37  

24.3

   Gross up of consideration      37  

24.4

   The sale of the Product is intended to be a GST-free export of goods      38
 

24.5

   Reimbursements (net down)      38  

24.6

   Tax invoices      38  

24.7

   Adjustments      38  

24.8

   Similar goods and services taxes or value added taxes      38  

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 4



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

25.

   Tax      39  

25.1

   Payments free of taxes; obligations to withhold; payments on account of taxes
     39  

25.2

   Refunds      39  

26.

   Miscellaneous      39  

26.1

   Survival of Obligations      39  

26.2

   Approvals and consents      39  

26.3

   Announcements      39  

26.4

   Subcontracting      40  

26.5

   Assignment      40  

26.6

   Costs      40  

26.7

   Relationship      40  

26.8

   No modification      40  

26.9

   Non waiver      40  

26.10

   Entire agreement      40  

26.11

   Further Action      40  

26.12

   Severability      40  

26.13

   Counterparts      41  

26.14

   Governing law      41  

26.15

   Embodiments of IIPR      41  

Schedule 1 – Agreement details

     42  

Schedule 2 – BCCNS Field

     43  

Schedule 3 – Trial Master File for Study HP2001

     50  

Schedule 4 – Product and Product Specification

     51  

Schedule 5 – Economic details

     52  

Schedule 6 – Qualification of Backup Manufacturer

     55  

Schedule 7 – Licence of HPPI Licensed Rights

     56  

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 5



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Details

 

 

Date    December 17, 2018

Parties

 

Name    Mayne Pharma Ventures Pty Ltd, an Australian company ACN 168 896 357
Short form name    Mayne Pharma Notice details   

1538 Main North Road, Salisbury South, SA 5106 Australia

Facsimile: +61 3 9614 7022

               Attention: General Counsel

 

Name    HedgePath Pharmaceuticals, Inc., a company incorporated in Delaware,
successor in interest by merger to Commonwealth Biotechnologies, Inc, a Virginia
corporation Short form name    HPPI Notice details   

324 South Hyde Park Avenue #350, Tampa, FL 33606, United States

Facsimile: +1 813-527-0500

   Attention: Nicholas Jon Virca, President & CEO

Background

 

A

Mayne Pharma International Pty Ltd, a company incorporated in Australia (ACN 007
870 984) (MPI) and HPPI entered into that certain Supply and License Agreement
dated on or about September 3, 2013 (the “Original Agreement”).

 

B

MPI and HPPI entered into that certain Amendment No. 1 to the Original
Agreement, dated on or about December 17, 2013 (“Amendment No. 1”).

 

C

MPI and HPPI entered into that certain Amendment No. 2 to the Original
Agreement, dated on or about March 6, 2014 (“Amendment No. 2”).

 

D

MPI assigned, and Mayne Pharma assumed, the rights and obligations under the
Original Agreement as amended by Amendment No. 1 and Amendment No. 2.

 

E

Mayne Pharma had the right to terminate the Original Agreement (as amended), if
HPPI did not obtain equity funding of at least Five Million Dollars (USD5
million) or lesser amount as agreed to by the parties, on or before May 30,
2014. In consideration of Mayne Pharma not exercising such termination right,
HPPI agreed to issue to Mayne Pharma in a private placement certain stock under
the Mayne Pharma Purchase Agreement (as defined) and to enter into related
agreements with Mayne Pharma, Hedgepath, LLC (as defined) and others.

 

F

Pursuant to clause 26.8 of the Original Agreement, Mayne Pharma and HPPI amended
and replaced, in their entirety, their agreements as set forth in the Original
Agreement, Amendment No. 1 and Amendment No. 2, with the agreements, terms,
conditions, representations and warranties set forth in that certain Amended and
Restated Supply and License Agreement, dated on or about June 24, 2014 (“First
Amended and Restated Supply and License Agreement”).

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 6



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

G

MPI and HPPI entered into that certain Amendment No. 1 to the First Amended and
Restated Supply Agreement, with effect from September 19, 2014 (“Amendment No. 1
to the First Amended and Restated Supply and License Agreement”).

 

H

Pursuant to clause 26.8 of the First Amended and Restated Supply and License
Agreement, in connection with Mayne Pharma’s investment of Two Million Five
Hundred Thousand Dollars (USD2.5 million) in HPPI under the 2015 SPA (as
defined), Mayne Pharma and HPPI desire to amended and replaced, in their
entirety, their agreements as set forth in the First Amended and Restated Supply
and License Agreement and Amendment No. 1 to the First Amended and Restated
Supply and License Agreement, with the agreements, terms, conditions,
representations and warranties set forth in that certain Second Amended and
Restated Supply and License Agreement, dated on or about May 15, 2015 (“Second
Amended and Restated Supply and License Agreement”).

 

I

The Second Amended and Restated Supply and License Agreement was amended by
Amendment No. 1 on November 22, 2016 (“Amendment No. 1 to the Second Amended and
Restated Supply and License Agreement”).

 

J

In exchange for Mayne Pharma agreeing to invest up to Five Million Dollars
(USD5,000,000) in HPPI under a Securities Purchase Agreement dated January 8,
2018 (as amended, the “2018 SPA”), the Second Amended and Restated Supply and
License Agreement was amended by Amendment No. 2 on January 10, 2018 (“Amendment
No. 2 to the Second Amended and Restated Supply and License Agreement”).

 

K

Pursuant to that certain Agreement, dated as of even date herewith, by and
among, HPPI, Mayne Pharma and MPI (December 2018 Agreement) and clause 26.8 of
the Second Amended and Restated Supply and License Agreement, as amended, Mayne
Pharma and HPPI desire to amend and replace, in their entirety, their agreements
as set forth in the Second Amended and Restated Supply and License Agreement,
Amendment No. 1 to the Second Amended and Restated Supply and License Agreement
and Amendment No. 2 to the Second Amended and Restated Supply and License
Agreement, with the agreements, terms, conditions, representations and
warranties set forth herein.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 7



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Agreed terms

 

 

1.

Defined terms & interpretation

 

  1.1

Defined terms

In this Agreement:

Accountant means a certified accountant who is independent and from a nationally
recognised accounting firm.

Actual Launch Date means the date of the first commercial sale of the Product in
any part of the Field, directly or indirectly, by HPPI.

Adverse Drug Event means any untoward medical occurrence in a patient or
clinical investigation subject administered with the Product, including any
unfavourable and unintended sign (including an abnormal laboratory finding),
symptom, or disease temporally associated with the use of the Product, whether
or not considered related to the Product.

Affected Obligations is defined in clause 21.1(a)(ii).

Affiliate means, with respect to a party, any person which, directly or
indirectly, is Controlled by, Controls or is under common Control with that
party. Notwithstanding this definition, but solely for purposes of this
Agreement and not applicable laws, rules and regulations generally, if Mayne
Pharma controls HPPI:

 

  (a)

Affiliates of HPPI will not include Mayne Pharma nor any person that would
otherwise be an Affiliate of HPPI as a result of Mayne Pharma’s Control of HPPI;
and

 

  (b)

Affiliates of Mayne Pharma will not include HPPI nor any person that would
otherwise be an Affiliate of Mayne Pharma as a result of Mayne Pharma’s Control
of HPPI.

Agreement means this Third Amended and Restated Supply and License Agreement.

Alternate Product means any product ***.

Angiogenesis and Hedgehog Patent Sublicense means that certain Amended and
Restated Sublicense Agreement dated on or around the Effective Date, by and
between Mayne Pharma International, and HPPI, as amended from time to time.

API means active pharmaceutical ingredient.

BCCNS means Basal Cell Carcinoma Nevus (Gorlin) Syndrome.

BCCNS Field means the treatment of human patients with BCCNS via oral
administration.

Budget means a budget, in customary form, for HPPI to conduct its activities
relating to the development of the Product in the Field (including the
implementation of the Development Plan).

Business Day means:

 

  (a)

for receiving a notice under clause 22, a day that is not a Saturday, Sunday,
public holiday or bank holiday in the place where the notice is received; and

 

  (b)

for performing an obligation or exercising a right by Mayne Pharma, a day that
is not a Saturday, Sunday, bank holiday or public holiday in Melbourne,
Australia;

 

  (c)

for performing an obligation or exercising a right by HPPI, a day that is not a
Saturday, Sunday, bank holiday or public holiday in New York, New York, USA; and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 8



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (d)

for all other purposes, a day that is not a Saturday, Sunday, bank holiday or
public holiday in Melbourne, Australia.

Business Hours means the hours between 9am and 5pm on a Business Day.

Business Plan is the business plan provided by HPPI under clause 12.1 and
updated from time to time in accordance with that clause.

Certificate of Analysis means a document which is signed and dated by an
authorised representative of Mayne Pharma containing analysis results and
certifying that the Product conforms with the Product Specification.

Commercial Year means a year starting at the start of the first Quarter after
the Actual Launch Date.

Competing Product means ***.

Confidential Information is defined in clause 17.1.

Control means having the power to exercise or control the right to vote attached
to 50% or more of the issued voting equity in that party, to appoint one half or
more of the directors to the board of directors, or the managers as applicable,
of the party, or to determine substantially the conduct of the party’s business
activities.

CPI means the ‘Price Indexes of Materials Used in Manufacturing Industries,
Australia’ issued by the Australian Bureau of Statistics using the index figure
for chemicals.

Defective Product is defined in clause 9.2.

Delivery Date is defined in clause 6.2(c).

Developed Intellectual Property Rights is defined in clause 18.5.

Development Plan means the plan for the research, development and registration
activities relating to the Product (***) to be provided by HPPI to Mayne Pharma
under clause 4.1, and as may be updated from time to time in accordance with
this Agreement.

Disclosing Party is defined in clause 17.1.

Effective Date means December 17, 2018.

Equity Holders Agreement means the amended and restated equity holders agreement
dated as of May 15, 2015, between Mayne Pharma, HPPI, Hedgepath, LLC, Frank E.
O’Donnell, Jr., M.D. and Nicholas J. Virca, as amended by Amendment No. 1 to the
Amended and Restated Equity Holders Agreement dated December 17, 2015, as
amended from time to time.

Field means treatment of human patients with any of the following indications
via oral administration:

 

  (a)

any prostate cancer, prostatic intraepithelial neoplasia (IEN) and benign
prostatic hyperplasia,

 

  (b)

any lung cancer and atypical adenomatous hyperplasia, and

 

  (c)

familial adenomatous polyposis, colorectal polyps and Barett’s esophagus.

The Field excludes the BCCNS Field and any indications not expressly listed
above.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 9



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Force Majeure Event means, in relation to a party, anything outside the
reasonable control of the party, including:

 

  (a)

any act or omission of a third person (except for an act or omission of any
Affiliate or contractor, or in relation to HPPI, any Sub Licensee);

 

  (b)

fire, flood, earthquake, elements of nature or act of God; or

 

  (c)

riot, civil disorder, rebellion or revolution.

Forecast is defined in clause 6.1(a).

Forecast Period is set out in Schedule 5.

Good Distribution Practice means the guidelines for the proper distribution of
medicinal products for human use in the Territory, including in accordance with
21 CFR 210/211 and USP 1079, as each may be amended from time to time.

Good Manufacturing Practice means the guidelines for the proper manufacture of
medicinal products for human use in the Territory, including in accordance with
in accordance with 21 CFR 210/211, as may be amended from time to time.

Hedgepath, LLC means Hedgepath, LLC, a limited liability company organised in
the State of Florida.

HP LLC Patents means each of US patent 9,192,609 (Treatment and prognostic
monitoring of proliferation disorders), US patent 9,968,600 and US patent
application 15/966,613 (Treatment and prognostic monitoring of non-cancerous
proliferation disorders using Hedgehog pathway inhibitors), and US patent
9,962,381 and US patent application 15/966,844 (Treatment and prognostic
monitoring of cancerous proliferation disorders using hedgehog pathway
inhibitors) in the name of HPPI but claiming priority from patent applications
filed by Hedgepath LLC and any other resulting issued patents whether or not in
the Territory, and all continuations-in-part, continuations or divisions of any
such patent or patents, or substitutes of it, and any reissues, re-examinations,
extensions, or renewals of it, whether or not in the Territory.

HPPI Licensed Rights is defined in item 1 of Schedule 7.

HPPI Patents means each of US patent application *** in the name of HPPI and any
resulting issued patents whether or not in the Territory, and all
continuations-in-part, continuations or divisions of any such patent or patents,
or substitutes of it, and any reissues, re-examinations, extensions, or renewals
of it, whether or not in the Territory.

IND means investigational new drug.

Initial Term is set out in Schedule 1.

Intellectual Property Rights or IPR means all intellectual property rights
subsisting anywhere in the world, including:

 

  (a)

inventions, know how, patents, copyrights, designs, trade and service marks,
logos, rights to data and any right to have information kept confidential; and

 

  (b)

any application or right to apply for registration of any of the rights referred
to in paragraph (a),

whether or not such rights are registered or capable of being registered.

JDC is defined in clause 4.2.

Licensed IPR means Intellectual Property Rights included within the HPPI
Licensed Rights or MP Licensed Rights.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 10



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Marketing Authorisation means a registration, approval or licence from a
Relevant Regulatory Authority in the Territory for the importation, storage,
promotion, sale or distribution of the Product in the Field.

Mayne Pharma International means Mayne Pharma International Pty Ltd, an
Australian company ACN 007 870 984.

Mayne Pharma Purchase Agreement is defined in the Equity Holders Agreement.

Minimum Annual Volume for the Product is as agreed by the parties in accordance
with item 1.2 of Schedule 5.

Minimum Order Quantity means the batch size for the Product as set out in
Schedule 5.

MP Licensed Rights means all Intellectual Property Rights in the Product
relevant to the Product in the Field owned by Mayne Pharma or its Affiliates:

 

  (a)

comprising, in respect of patent rights, ***, all in the name of Mayne Pharma,
together with and any resulting issued patents in the Territory, and all
continuations-in-part, continuations or divisions of any such patent or patents,
or substitutes of it, and any reissues, re-examinations, extensions, or renewals
of the same, in the Territory;

 

  (b)

comprising raw or audited pre-clinical or clinical trial or other data generated
or owned by Mayne Pharma related to the Product anywhere in the world, or
licensed by Mayne Pharma with the right to sublicense to HPPI;

 

  (c)

comprising any Intellectual Property Rights in the Field relating to the Product
that are jointly developed by HPPI and Mayne Pharma and their respective
Affiliates and Personnel after the Effective Date; and

 

  (d)

excluding rights in respect of trade and service marks and logos.

MP Marketing Authorisation means a registration, approval or licence from a
Relevant Regulatory Authority for the importation, storage, promotion, sale or
distribution of any MP Product:

 

  (a)

outside the Territory in any field, or

 

  (b)

in the Territory outside the Field.

MP Product means the Product or another SUBA-Itraconazole product.

NDA means a New Drug Application filed or to be filed with the FDA.

New Securities means (i) common stock of HPPI, (ii) preferred stock of HPPI that
is subordinate in liquidation preference to the preferred stock of HPPI held by
Mayne Pharma and that has no voting or approval rights senior to the preferred
stock of HPPI held by Mayne Pharma and (iii) warrants to purchase common stock
of HPPI; provided, however, that New Securities does not include any common
stock of HPPI that is issuable upon exercise of warrants that are outstanding as
of the Effective Date.

Off Label Sales is defined in clause 7.3(a).

Original Field means treatment of human patients with cancer via oral
administration.

Order is defined in clause 6.2(a).

Personnel, of a party, means its employees, officers, directors, agents,
consultants and contractors (to avoid doubt, such contractors not including the
other party).

Precluded Extent is defined in clause 21.1.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 11



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Precluded Party is defined in clause 21.1.

Price is set out in Schedule 5.

Product means the product set out in Schedule 4, and any other product agreed by
the parties in writing for the purposes of this Agreement from time to time (at
which time the parties must also agree in writing related amendments to
Schedule 4 and Schedule 5). The parties acknowledge and agree that the term
“Product” may include products covering different medical indications developed
under the Development Plan, provided the same are included within the scope of
the Field, and ***.

Product Specification means the specification with respect to the manufacture,
packaging, quality and characteristics (including the raw materials and product
specification) and testing of the Product, as set out in Schedule 4.

Proposed Publication means any proposed scientific public disclosure (including
a manuscript or abstract intended for publication, a paper or abstract intended
to be orally presented, any poster presentation, or oral disclosure) that
includes, describes or refers to the use of the Product for the treatment of
human patients with cancer via oral administration.

Quality Agreement means the technical agreement between the parties detailing
the specification and technical terms for the manufacture of the Product as set
out in the Marketing Authorisation.

Quarter means a 3 month period starting 1 January, 1 April, 1 July or 1 October.

reasonable commercial efforts means ***.

Recipient is defined in clause 17.2.

Relevant Regulatory Authority, in relation to a country or region, means any
governmental authority (whether federal, state or local) regulating the
manufacture, importation, storage, promotion, sale, distribution or use of
therapeutic substances, and in the case of Australia and the USA includes the
Therapeutic Goods Administration (TGA) and the Food and Drug Administration
(FDA) respectively, or any successor body.

Safety Data Exchange Agreement (SDEA) means the agreement between the parties
setting out the rules and procedures for exchanging information concerning
certain safety and pharmacovigilance issues.

Sales Forecast is set out in item 1.2 of Schedule 5.

Start Date is set out in Schedule 1.

Sub Licensee is defined in clause 3.4.

Tax means any tax (including any GST or VAT), withholding tax, duties, levies,
charges, fees and other imposts of any kind (including any fine, interest,
penalty and expenses in connection with those items) levied, assessed, charged
or collected in connection with this Agreement or the performance of services
under this Agreement, but does not include any income or capital gains tax.

Term means the Initial Term and any extensions under clause 2.2.

Territory is set out in Schedule 1.

Trade Mark means US trade mark (number 77793077) “SUBA” for goods and services
in class 5 (pharmaceutical and veterinary preparations having enhanced
bioavailability excluding pharmaceutical products for the treatment of opioid
addiction) and any other trademarks (whether registered or unregistered)
notified in writing by Mayne Pharma to HPPI for the purposes of this Agreement
from time to time.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 12



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

2015 SPA is defined in the Equity Holders Agreement.

 

  1.2

Interpretation

In this Agreement, except where the context otherwise requires:

 

  (a)

the singular includes the plural and vice versa, and a gender includes other
genders;

 

  (b)

another grammatical form of a defined word or expression has a corresponding
meaning;

 

  (c)

a reference to a clause, paragraph, schedule or annexure is to a clause or
paragraph of, or schedule or annexure to, this Agreement, and a reference to
this Agreement includes any schedule or annexure;

 

  (d)

a reference to a document or instrument includes the document or instrument as
novated, altered, supplemented or replaced from time to time;

 

  (e)

a reference to AUD is to Australian dollars, to USD is to United States dollars,
to GBP is to British pounds and to EUR is to euros;

 

  (f)

a reference to time is to Melbourne, Australia time;

 

  (g)

a reference to a party is to a party to this Agreement, and includes the party’s
executors, administrators, successors and permitted assigns and substitutes;

 

  (h)

a reference to a person includes a natural person, partnership, corporation,
limited liability company, trust, association, governmental or local authority
or agency or other entity;

 

  (i)

a reference to a statute, ordinance, code or other law includes regulations and
other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

  (j)

the meaning of general words is not limited by specific examples introduced by
including, for example or similar expressions;

 

  (k)

a rule of construction does not apply to the disadvantage of a party because the
party was responsible for the preparation of this Agreement or any part of it;

 

  (l)

if a day on or by which an obligation must be performed or an event must occur
is not a Business Day, the obligation must be performed or the event must occur
on or by the next Business Day;

 

  (m)

headings are for ease of reference only and do not affect interpretation; and

 

  (n)

clauses 1 and 26 prevail over a Schedule to the extent of any inconsistency.

 

  1.3

Amendment and Restatement

Mayne Pharma and HPPI hereby agree by their mutual execution hereof that this
Agreement amends, restates and supersedes, in their entirety, effective as of
the Effective Date, each and all their agreements as set forth in the Second
Amended and Restated Supply and License Agreement, Amendment No. 1 to the Second
Amended and Restated Supply and License Agreement and Amendment No. 2 to the
Second Amended and Restated Supply and License Agreement.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 13



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

2.

Term

 

  2.1

Initial Term

This Agreement starts effective as of the Start Date and continues for the
Initial Term unless terminated in accordance with its terms and conditions.

 

  2.2

Extension

This Agreement automatically continues after the Initial Term for additional
periods of ***, unless a party gives notice of its wish not to extend this
Agreement *** before the end of the Initial Term or any extended term under this
clause 2.2 or this Agreement is terminated in accordance with its terms and
conditions.

LICENCE

 

3.

Licence

 

  3.1

Licence to exploit the Product in the Territory

Mayne Pharma grants to HPPI an exclusive licence to exploit the Product in the
Field in the Territory, including:

 

  (a)

to conduct the activities in the Territory in the Field under the Development
Plan; and

 

  (b)

to import, promote, market, sell and distribute the Product in the Territory in
the Field,

which licence:

 

  (c)

comprises the right to copy and exploit the MP Licensed Rights and to use the
Trade Mark, to the extent reasonably necessary or desirable to exploit the
Product in the Field in the Territory;

 

  (d)

may only be assigned or sub licensed in accordance with this Agreement or
otherwise with the prior written consent of Mayne Pharma; and

 

  (e)

excludes the right to manufacture, except by a Backup Manufacturer in accordance
with Schedule 6.

 

  3.2

HPPI obligations

HPPI must:

 

  (a)

obtain from Mayne Pharma all its requirements for the Product, including for
clinical trials, importation, promotion, marketing, sale or distribution in the
Territory;

 

  (b)

not directly itself, or indirectly through any third party:

 

  (i)

research, develop, manufacture, import, promote, market, sell, distribute or
otherwise have any commercial interest or involvement in any Competing Product
in the Territory during the Term and for *** after the end of the Term; or

 

  (ii)

sell or distribute the Product to any other party which it knows, or has
reasonable grounds for suspecting, will sell or distribute the Product outside
the Territory or outside the Field;

 

  (iii)

import, promote, market, sell or distribute the Product outside the Territory or
outside the Field; and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 14



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (c)

refer to Mayne Pharma all enquiries, sales leads, prospects and other
information HPPI may receive concerning sales and prospective sales of the
Product outside the Territory or the Field.

 

  3.3

Supporting the exclusive licence

Mayne Pharma must not, directly itself or indirectly through any third party,
import, promote, market, distribute or sell the Product or any Competing Product
in the Territory in the Field during the Term, other than as a result of any off
label use of an Alternate Product which the parties acknowledge is outside the
reasonable control of Mayne Pharma (but subject to the provisions of clause 7.3
hereof).

 

  3.4

Sub licensing the MP Licensed Rights

HPPI may only grant a sub licence of the MP Licensed Rights and the Trade Mark
to a third party (including any Affiliate or approved contractor) (Sub Licensee)
with the prior written consent of Mayne Pharma under a written agreement that:

 

  (a)

includes obligations on that third party that relate to use and disclosure of
Intellectual Property Rights and Confidential Information at least equivalent to
those imposed on the HPPI under this Agreement, without any right of further
disclosure or sub license;

 

  (b)

ends at the same time as this Agreement ends (whether by expiry or termination);
and

 

  (c)

includes an assignment to HPPI of all Intellectual Property Rights that relate
to the Product,

and HPPI remains responsible for ensuring its Sub Licensees comply with such
written agreement.

 

  3.5

BCCNS Field

Notwithstanding anything to the contrary in this Agreement, effective upon Mayne
Pharma making the advance of Five Hundred Thousand United States dollars (USD
500,000) contemplated by item 2(b)(i) of Schedule 2, each of Mayne Pharma and
HPPI agrees to comply with Schedule 2.

 

  3.6

Copies of documents, data and other information embodying the MP Licensed Rights

Promptly in response to a request by HPPI at any time during the Term, Mayne
Pharma must provide to HPPI a copy of any documents, data and other information
embodying the MP Licensed Rights since the most recent request by HPPI under
this clause 3.6. Without limiting the generality of the foregoing, Mayne Pharma
agrees to provide HPPI, at Mayne Pharma’s expense, access to any Drug Master
File (should one exist from time to time), all pre-clinical or clinical data
included as part of the MP Licensed Rights, and all chemistry, manufacturing and
control sections of the Product dossier to support pre-IND, IND and NDA
activities, in each case as relevant to the Product in the Field and set out in
the Development Plan.

 

4.

Development

 

  4.1

Development Plan and Budget

 

  (a)

On ***, HPPI will provide to Mayne Pharma a Development Plan and Budget, that
reasonably demonstrates HPPI’s compliance with its obligations under clauses
5.1(a) and 12.3.

 

  (b)

HPPI will conduct the activities set out in, and in accordance with, the
Development Plan and further in accordance with the Budget.

 

  (c)

***, the JDC will review the Development Plan and Budget and acting in good
faith, may provide recommendations to HPPI for amendment.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 15



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  4.2

JDC

 

  (a)

From and after the Effective Date, the parties will continue to utilize a joint
development committee (JDC):

 

  (i)

to make recommendations to HPPI on research, development and registration
activities relating to the exploitation of the Product in the Field in the
Territory, including medico regulatory strategy;

 

  (ii)

to review progress against the current Development Plan and Budget and recommend
amendments to HPPI;

 

  (iii)

to review HPPI clinical trial protocols relating to the Product in the Field
before they are finalised (which protocols HPPI must provide to the JDC);

 

  (iv)

to review the progress of any clinical trial relating to the Product; and

 

  (v)

to share and discuss clinical data and developments related to the Licensed IPR,
including without limitation in furtherance of clause 3.6 and item 2 of Schedule
7,

which JDC will continue until the Actual Launch Date. The parties acknowledge
and agree that the JDC is solely advisory in nature, shall have no power or
authority to legally bind HPPI or Mayne Pharma, and at all times shall remain
subject to the authority of the board of directors of HPPI.

 

  (b)

Each of the parties will appoint two representatives to the JDC. In addition,
from time to time the parties may, by agreement in writing, invite additional
representatives from either party, or industry experts or consultants, to
participate in certain meetings on specific issues as needed, at HPPI’s cost and
expense. A representative of and designated by HPPI will be the chairperson of
the JDC.

 

  (c)

Each of the parties may change its representatives at any time during the term
of this Agreement by notice to the other party, except that Nicholas J. Virca
will be a representative of HPPI from the Start Date unless or until it is no
longer possible for reasons outside HPPI’s reasonable control.

 

  (d)

Each member of the JDC (including the chairperson) shall be entitled to one
(1) vote on all matters which must be presented under this Agreement (or which
are otherwise presented) to the JDC for approval, with the chairperson to have a
casting vote that resolves any deadlock. The JDC shall fully abide by such vote
or action in the conduct of its affairs, subject always to clause 4.2(a) and the
continuing authority of the board of directors of HPPI.

 

  (e)

The JDC may hold meetings in person, by teleconference or by video conference:

 

  (i)

on a regular basis until the Actual Launch Date, but not less than one per
Quarter;

 

  (ii)

as otherwise reasonably requested by the parties.

The JDC may also take action by written consent of the JDC members, and a
majority of the JDC members may act by written consent on any matter which must
be presented under this Agreement (or which are otherwise presented) to the JDC
for approval.

 

  (f)

The site, date and proposed agenda of any meeting of the JDC must be determined
by agreement of the members of the JDC.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 16



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  4.3

Development decisions

If any proposed activity of HPPI relating to the Product at the IND enabling or
clinical stages would be outside the scope of cGLP, cGCP or customary practices
for drug development or is reasonably likely to have a material adverse impact
outside the Field, then Mayne Pharma has the right to veto such proposed
activity by notice to HPPI, in which case HPPI agrees not to engage in such
activity. In all other cases, HPPI has the right to make decisions regarding
research, development and registration activities relating to the exploitation
of the Product in the Field in the Territory, provided that, for any material
decisions, it first consults with the JDC.

 

  4.4

Previous Mayne Pharma support

 

  (a)

From May 15, 2015 until December 31, 2015, HPPI acknowledges that Mayne Pharma
provided to HPPI the following services in connection with the exploitation of
the Product in the Territory in the Field and the conduct of the Development
Plan, comprising:

 

  (i)

coordinating the JDC meetings;

 

  (ii)

directing the conduct of the entire clinical program for the Product, subject to
the oversight and approval by the JDC and, as applicable hereunder or for other
matters binding on HPPI, the HPPI board of directors;

 

  (iii)

medico regulatory strategy, including directing a third party to prepare the
regulatory documents to progress and file any Marketing Authorisation, including
any application for, maintenance of or variation of, any Marketing
Authorisation, for the Product;

 

  (iv)

intellectual property strategy; and

 

  (v)

other administrative services as agreed with HPPI,

but excluding, without limitation, the provision of legal, tax, accounting or
other professional advice.

 

5.

Marketing Authorisation

 

  5.1

Obtaining and maintaining Marketing Authorisations in the Field

HPPI must:

 

  (a)

actively seek, in coordination with the JDC and Mayne Pharma and at its own cost
and expense, and use reasonable commercial efforts to obtain all Marketing
Authorisations in its own name;

 

  (b)

pay fees or charges in respect of the application for all Marketing
Authorisations, maintenance of all Marketing Authorisations and the making of
any variation to all Marketing Authorisations; and

 

  (c)

comply with the requirements of any Relevant Regulatory Authority within the
Territory, including in connection with any Marketing Authorisation and all
reporting obligations.

 

  5.2

Obtaining and maintaining Marketing Authorisations in the BCCNS Field

Mayne Pharma must:

 

  (a)

actively seek, at its own cost and expense, and use reasonable commercial
efforts to obtain an MP Marketing Authorisation in the Territory for an MP
Product in the BCCNS Field in its own name;

 

  (b)

pay fees or charges in respect of the application for any MP Marketing
Authorisations, maintenance of all MP Marketing Authorisations and the making of
any variation to all MP Marketing Authorisations; and

 

  (c)

comply with the requirements of any Relevant Regulatory Authority within the
Territory, including in connection with any MP Marketing Authorisation and all
reporting obligations.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 17



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  5.3

Assistance by Mayne Pharma

Mayne Pharma will, at HPPI’s cost and expense:

 

  (a)

assist HPPI in connection with any Marketing Authorisation, including any
application for, maintenance of or variation of, any Marketing Authorisation;
and

 

  (b)

in response to a request by HPPI, provide any documents required by HPPI in
connection with any Marketing Authorisation.

 

  5.4

Assistance by HPPI

HPPI will, at Mayne Pharma’s cost and expense:

 

  (a)

assist Mayne Pharma in connection with any MP Marketing Authorisation, including
any application for, maintenance of or variation of, any MP Marketing
Authorisation; and

 

  (b)

in response to a request by Mayne Pharma, provide any documents required by
Mayne in connection with any MP Marketing Authorisation.

 

  5.5

Failure to obtain an approved NDA in the Field

If the FDA has not approved an NDA filed by HPPI for the Product in part of the
Field within eight (8) years from the Effective Date, then Mayne Pharma may,
with immediate effect by notice to HPPI, elect:

 

  (a)

to convert the licence in clause 3.1 to a non-exclusive licence; and

 

  (b)

to take a non-exclusive, perpetual, irrevocable royalty free licence to copy and
exploit the HPPI Licensed Rights inside the Territory in the Field,

in which case (i) HPPI’s obligations under clauses 5.1(a) and 12.1 will
terminate and be of no further force and effect and (ii) the parties will
cooperate with each other to execute and deliver such further amendments to this
Agreement, instruments or documents and to take any such further action as is
appropriate to carry out the intent of this clause 5.5.

OBLIGATIONS RELATING TO SUPPLY OF PRODUCT

 

6.

Manufacture and supply of Product

 

  6.1

Forecasts

 

  (a)

Starting *** before the anticipated Actual Launch Date, ***, HPPI must provide
Mayne Pharma with a forecast of its monthly requirements for the Product for the
following Forecast Period (Forecast).

 

  (b)

The first Forecast will include ***. For each subsequent Forecast:

 

  (i)

***; and

 

  (ii)

***.

 

  6.2

Orders

 

  (a)

HPPI must provide Mayne Pharma with a purchase order setting out the quantities
of the Product, desired delivery date and delivery instructions (Order), at
least ***.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 18



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (b)

Each Order must be for at least the Minimum Order Quantity, and any amount above
the Minimum Order Quantity for whole multiples of any incremental order quantity
specified in item 1 of Schedule 5, unless the parties agree otherwise in writing
before an Order is placed.

 

  (c)

Within *** of receipt by Mayne Pharma of an Order, Mayne Pharma must confirm its
acceptance in writing and notify HPPI of the expected date of delivery (Delivery
Date) of the Product. Without limitation, Mayne Pharma may refuse to confirm any
quantity of Orders in a Quarter to the extent they exceed ***% of the most
recent Forecast provided by HPPI for that Quarter.

 

  (d)

Mayne Pharma agrees to use reasonable commercial efforts:

 

  (i)

to provide a Delivery Date *** after the delivery date specified in the Order;
and

 

  (ii)

to supply the Order by the Delivery Date.

 

  (e)

No Order amends this Agreement unless HPPI expressly states in the Order that it
seeks to amend this Agreement, and Mayne Pharma agrees in writing to the Order.

 

  6.3

Manufacture; Failure to Supply

 

  (a)

Mayne Pharma will manufacture the Product in accordance with all confirmed
Orders received from HPPI.

 

  (b)

In the situation where Mayne Pharma is not able to supply Product, or Mayne
Pharma anticipates that it will be unable to supply Product to HPPI in
satisfaction of HPPI’s Orders or forecasted Orders, Mayne Pharma shall use
reasonable commercial efforts:

 

  (i)

to inform HPPI in a timely manner about such situation and the details causing
such situation; and

 

  (ii)

to provide HPPI with a reasonable estimate of the length and extent of
production interruption or other issue affecting Mayne Pharma’s satisfaction of
HPPI’s Product demand.

 

  6.4

Backup manufacturer

HPPI is entitled to qualify an alternate manufacturer of the Product in
accordance with Schedule 6.

 

7.

Payments

 

  7.1

HPPI Payments

In consideration for Mayne Pharma manufacturing and delivering the Products in
accordance with this Agreement, HPPI must make the payments set out in, and
comply with, Schedule 5.

 

  7.2

Review of Prices

 

  (a)

Mayne Pharma has the right to review and vary any Floor Price set out in
Schedule 5 by giving *** notice to HPPI, to reflect any changes in:

 

  (i)

***;

 

  (ii)

***;

 

  (iii)

***.

 

  (b)

Mayne Pharma will consult with HPPI during the *** period of notice of a
variation under clause 7.2.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 19



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  7.3

Mayne Pharma Payments

 

  (a)

The parties acknowledge that notwithstanding clause 3.3, there is a risk that
Mayne Pharma may, directly itself or indirectly through any third party, sell an
Alternate Product in the Territory in the Field as a result of off label use
(Off Label Sales).

 

  (b)

If HPPI becomes aware of any Off Label Sales in any ***, it must notify Mayne
Pharma promptly, and in any event, no later than ***, and provide Mayne Pharma
with its evidence of such Off Label Sales.

 

  (c)

Prior to a Marketing Authorisation being obtained by HPPI, any Affiliate or Sub
Licensee, within *** after receipt of a notice from HPPI under clause 7.3(b),
Mayne Pharma must pay to HPPI a cash royalty of *** on gross sales up to *** and
*** on gross sales over *** for the relevant Quarter for the Alternate Product
sold through Off Label Sales ***.

 

  (d)

After a Marketing Authorisation is obtained by HPPI, any Affiliate or Sub
Licensee, if Off Label Sales of any Alternate Product exceed ***, then the
parties agree to enter into a good faith negotiation to enter into an
arrangement under which they will share profits from Off Label Sales of any
Alternate Product ***.

 

  7.4

Payment terms

Each party must make payments due under this Agreement:

 

  (a)

in the currency specified in Schedule 5 and where necessary, converted:

 

  (i)

in respect of any payment covering a Quarter, at the average daily exchange rate
for the applicable Quarter as published by the financial institution specified
in Schedule 5; and

 

  (ii)

otherwise, at the daily exchange rate quoted by the financial institution
specified in Schedule 5 on the date of payment;

 

  (b)

to the bank account of the other party listed on the relevant invoice, with the
party making payment to bear the costs of any such remittance; and

 

  (c)

in the case of payments due to Mayne Pharma, to Mayne Pharma or its nominee as
specified on the relevant invoice.

 

  7.5

Reimbursement

Where a party agrees to reimburse to the other party any costs or expenses, then
it will reimburse these amounts within *** from receipt of the other party’s
invoice for, and reasonable evidence of, such costs or expenses.

 

8.

Delivery, risk and title

 

  8.1

Delivery

Mayne Pharma must deliver the Product to HPPI in accordance with the delivery
terms set out in item 3 of Schedule 5. Any Product that HPPI is paying for must
have the minimum shelf life specified in item 4 of Schedule 5.

 

  8.2

Risk

All risk of loss or of damage to the Product will pass to HPPI upon delivery of
the Product in accordance with the delivery terms set out in item 3 of
Schedule 5.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 20



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  8.3

Title

Title to the Product will pass to HPPI upon payment in full of the Price payable
for that Product or if no amount is payable, then on delivery.

 

9.

Acceptance of Product

 

  9.1

Certificate of Analysis

Each delivery of the Product will be accompanied by a Certificate of Analysis
from Mayne Pharma in respect of the Product so delivered.

 

  9.2

Defective Product

 

  (a)

HPPI must notify Mayne Pharma within *** of delivery of the Product if HPPI
reasonably believes any of the Product does not conform to the Product
Specification (Defective Product).

 

  (b)

If HPPI gives notice under clause 9.2(a), the parties agree to consult with each
other to resolve the issue (during which time Mayne Pharma may conduct its own
retention sample testing). If the discrepancy is not resolved within a further
*** from the receipt of the notice, the parties agree to appoint (at HPPI’s
expense) an independent analyst, acceptable to both parties, that will carry out
tests on representative samples taken from such shipment, and the results of
such tests will be binding on the parties.

 

  (c)

If HPPI does not notify Mayne Pharma in accordance with clause 9.2(a), then HPPI
will be deemed to have accepted the Product at the end of the *** period after
delivery of the Product.

 

  (d)

If the independent analyst determines that the Defective Product does not
conform to the Product Specification and as long as the Product has been
transported, handled and stored in accordance with the Marketing Authorisation
and all reasonable directions of Mayne Pharma once the Product has left Mayne
Pharma’s facility, then:

 

  (i)

Mayne Pharma must, at its expense, replace any such Defective Product and
reimburse HPPI for the costs of the independent analyst; and

 

  (ii)

all quantities of Defective Product must, at Mayne Pharma’s election and expense
be either:

 

  (A)

returned to Mayne Pharma at an address notified by Mayne Pharma, and packed and
shipped according to instructions provided by Mayne Pharma; or

 

  (B)

destroyed by HPPI under Mayne Pharma’s direction.

 

  (e)

If:

 

  (i)

the independent analyst determines that the Defective Product does conform to
the Product Specification; or

 

  (ii)

the Product has not been transported, handled and stored in accordance with the
Marketing Authorisation and all reasonable directions of Mayne Pharma once the
Product has been delivered to HPPI in accordance with this Agreement,

then HPPI is deemed to have accepted the Product and will reimburse Mayne Pharma
for any costs and expenses incurred by Mayne Pharma in attempting to resolve the
issue, including the costs of any retention sample testing conducted by Mayne
Pharma.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 21



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  9.3

Sole remedy

Despite any other provision in this Agreement, HPPI’s sole remedy in respect of
Product which fails to conform to the Product Specification is, and Mayne
Pharma’s liability to HPPI under this Agreement will be, limited as set out in
clauses 9.2 and 16.3.

 

10.

Complaints

 

  10.1

Handling customer complaints

HPPI must handle all customer complaints relating to any Product supplied,
directly or indirectly, by HPPI in the Territory and any related activities
associated with reporting or management of customer complaints.

 

  10.2

Notification of complaints

If HPPI becomes aware of any material complaint in connection with the Product
supplied, directly or indirectly, by HPPI, it must promptly notify Mayne Pharma
of the complaint and provide details.

 

  10.3

Adverse Drug Events

HPPI must advise Mayne Pharma as soon as reasonably practicable after becoming
aware of any Adverse Drug Event from any Product supplied, directly or
indirectly, by HPPI.

 

  10.4

Supplementary agreements

 

  (a)

For Product supplied for clinical trial use, the parties will enter into an
agreement outlining the party’s responsibilities with respect to the use of the
Product for that purpose.

 

  (b)

The parties must execute a Safety Data Exchange Agreement and Quality Agreement
at least *** before the Actual Launch Date.

 

  (c)

This Agreement prevails to the extent of any inconsistency between it and the
Safety Data Exchange Agreement or the Quality Agreement. To avoid doubt, clause
10.1 to 10.3 do not limit any obligations under the Safety Data Exchange
Agreement and Quality Agreement.

 

11.

Recalls

 

  11.1

Notice of recall

If a party determines any quantity of the Product supplied, directly or
indirectly, by HPPI in the Territory should be recalled for any reason, or a
party is notified of a recall, that party must give the other party notice
within the time frames set out in the Safety Data Exchange Agreement of its
request to recall that quantity and specify its reasons. If a party determines
that to avoid an immediate perceived threat to health, time does not permit the
provision of notice, such notice may be made by telephone or e-mail transmission
to the other party’s medical affairs liaison and quality contact person to be
confirmed in writing after such notice.

 

  11.2

Directing that the Product be recalled

If, within *** of the receipt of notice under clause 11.1, the parties are
unable to agree on the need to undertake a recall (including after HPPI
discusses the issue with the Relevant Regulatory Authority), then either party
may direct that the Product be recalled, with or without the agreement of the
other party, if it reasonably determines that such recall is necessary to
protect the public health or is necessary to ensure compliance with applicable
laws, rules and regulations.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 22



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  11.3

Administering a recall

HPPI must administer any recall of the Product supplied, directly or indirectly,
by HPPI in the Territory.

 

  11.4

Cost of the recall

If the cause of the recall is because the Product does not conform to the
Product Specification, and it is as a result of a breach of warranty or
negligence by Mayne Pharma, then Mayne Pharma must, at its expense, reimburse to
HPPI for all its reasonable costs and expenses of any recall and the costs of
any independent analyst engaged under clause 11.5. Otherwise, all costs and
expenses in respect of the recall and the independent analyst are payable by
HPPI.

 

  11.5

Submission to independent analysis

If the parties cannot agree on whether the Product conformed to the Product
Specification, then the parties agree to submit a sample of the Product to an
independent analyst, acceptable to both parties, for a report. Absent manifest
error, the finding of the independent analyst is binding on the parties

PERFORMANCE OBLIGATIONS

 

12.

Performance obligations

 

  12.1

Business Plan

 

  (a)

At least *** before the anticipated Actual Launch Date, HPPI must provide a
business plan to Mayne Pharma in connection with the distribution of Product in
the Territory in the Field outlining the sales and marketing of the Product in
the Territory from the Actual Launch Date until the end of *** later, which plan
must include market situational analysis, market segmentation, targeting and
position, marketing strategies and selling strategies.

 

  (b)

After the Actual Launch Date, the parties must meet *** to review HPPI’s
Business Plan outlining the sales and marketing of the Product in the Territory
in the Field for the following ***. In developing the Business Plan, HPPI will
use *** or similar locally sourced data, provided such data are available. The
parties will discuss such Business Plan in good faith and HPPI may amend such
Business Plan following the discussions.

 

  (c)

If HPPI fails to update the Business Plan in accordance with clause 12.1(b), the
then current Business Plan will continue until updated in accordance with that
clause.

 

  (d)

HPPI will use reasonable commercial efforts to achieve the objectives in the
Business Plan.

 

  12.2

Promotional Material

 

  (a)

HPPI is responsible for all sales, distribution, public relations, medical
education and similar expenses related to HPPI’s promotion and marketing of the
Product in the Territory in the Field.

 

  (b)

Mayne Pharma will, at its own expense, provide to HPPI information relating to
the Product and promotional information available to Mayne Pharma which HPPI
reasonably requires for the promotion and marketing of the Product in the
Territory in the Field but only to the extent that Mayne Pharma has the right to
provide such information.

 

  (c)

HPPI will provide to Mayne Pharma at Mayne Pharma’s expense information relevant
to Mayne Pharma’s business outside the Territory and in the Territory, outside
the Field.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 23



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (d)

HPPI must make available to Mayne Pharma samples of all materials (including all
advertisements, promotions and other marketing material) used by it in respect
of the Product, and grants to Mayne Pharma a non-exclusive, perpetual,
irrevocable, royalty free licence to use those materials in connection with the
importation, promotion, marketing, sale or distribution of the Product outside
the Territory and in the Territory, outside the Field, which licence is capable
of sub license to any Affiliate or licensee of Mayne Pharma.

 

  12.3

Efforts to maximise sales

After HPPI obtains any Marketing Authorisation for any Product in the Territory
in the Field, HPPI must use reasonable commercial efforts to maximise the sale
of the Product in the Field in the Territory (including, without limitation,
through maintaining all warehousing, sales, personnel and facilities required to
perform its obligations under this Agreement with respect to Products in the
Field in the Territory).

 

  12.4

Minimum Annual Volumes

 

  (a)

HPPI will purchase in each Commercial Year at least the Minimum Annual Volumes
as agreed to by the parties in accordance with Schedule 5 hereof.

 

  (b)

If, in any Commercial Year, HPPI purchases less than the Minimum Annual Volumes,
HPPI may elect to pay to Mayne Pharma the difference between the aggregate
Prices paid for the volume of Product actually purchased for that Commercial
Year and the value of the Minimum Annual Volumes for that Commercial Year,
within *** of the end of that Commercial Year.

 

  (c)

If, in any Commercial Year, HPPI purchases less than the Minimum Annual Volumes
and has not elected to pay to Mayne Pharma the amount under clause 12.4(b)
within *** of the end of the Commercial Year, then Mayne Pharma may, with
immediate effect by notice to HPPI, terminate this Agreement.

 

13.

Compliance with laws and regulations

 

  13.1

HPPI’s obligations

HPPI must:

 

  (a)

promptly obtain and maintain as and when required all necessary registrations,
permits, approvals and licences in respect of HPPI’s activities under this
Agreement;

 

  (b)

advise Mayne Pharma of any matters necessary or relevant to be known by Mayne
Pharma to ensure that it manufactures the Product in compliance with all
applicable laws, rules and regulations;

 

  (c)

conduct the activities under the Development Plan, and import, promote, market,
sell and distribute the Product in accordance with all laws, rules and
regulations, Good Distribution Practice and any Marketing Authorisation; and

 

  (d)

transport, handle and store the Product in accordance with any Marketing
Authorisation and all reasonable directions specified by Mayne Pharma not
inconsistent with any Marketing Authorisation.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 24



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  13.2

Mayne Pharma’s obligations

Mayne Pharma must:

 

  (a)

obtain and maintain, as and when required, all necessary registrations, permits,
approvals and licences in respect of Mayne Pharma’s activities under this
Agreement, including in respect of the manufacture of the Product in Australia;

 

  (b)

manufacture the Product in accordance with all laws in Australia (or such other
jurisdiction in which the Product is manufactured) and the Marketing
Authorisation;

 

  (c)

manufacture the Product in accordance with Good Manufacturing Practices;

 

  (d)

ensure that Mayne Pharma’s premises comply with standards stipulated by relevant
State or Commonwealth authorities of Australia; and

 

  (e)

transport, handle and store the Product in accordance with all laws and
Marketing Authorisations.

 

  13.3

Anti-corruption

 

  (a)

Without limitation, each party represents that it is now in compliance with, and
will at all times remain in compliance with, all applicable laws and regulations
relating to anti-corruption in Australia and in the Territory (including the US
Foreign Corrupt Practice Act), as well as the UK Bribery Act 2010 and related
regulations, and any other applicable anti-corruption laws prohibiting bribery
or other forms of corruption, including money laundering, within the public and
private sectors.

 

  (b)

Except as disclosed in writing, each party warrants that:

 

  (i)

it does not have any interest which directly or indirectly conflicts with its
proper and ethical performance of this Agreement; and

 

  (ii)

it will maintain arms-length relations with all third parties (including
government officials) with which it deals for, or on behalf of, the other party.

 

14.

Inspection

Each party must procure that the other party or its authorised representative
may, at the other party’s expense and on reasonable notice, visit and inspect
the facilities of the first party, its Affiliates, sub licensees or its
contractors used in respect of the Product (not more than once per year), to
ensure compliance with this Agreement.

LIABILITY

 

15.

Representations and warranties

 

  15.1

Legal capacity and relationships

Each party represents and warrants that:

 

  (a)

it is a corporation organised and validly existing under the laws of its
jurisdiction of incorporation and has the legal capacity and authority to enter
this Agreement and perform its obligations under this Agreement; and

 

  (b)

this Agreement is a valid and binding obligation of that party enforceable in
accordance with its terms, and it will not become a party to any agreement in
conflict with this Agreement.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 25



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  15.2

Mayne Pharma warranties

 

  (a)

Mayne Pharma represents and warrants that the Product supplied to HPPI under
this Agreement:

 

  (i)

will conform in all material respects to the Product Specification; and

 

  (ii)

will be manufactured in conformity with Good Manufacturing Practice, in
accordance with all Marketing Authorisations and in accordance with all laws in
Australia.

 

  (b)

Mayne Pharma represents and warrants that it is the lawful and exclusive owner
of the entire right, title and interest in and to all MP Licensed Rights (except
to the extent such rights are licensed to Mayne Pharma with the right to grant
sub licenses).

 

  (c)

To the extent permitted by law, Mayne Pharma makes no other representations or
warranties, express or implied, with respect to the Product or this Agreement.
In particular:

 

  (i)

Mayne Pharma does not warrant that the importation or sale of the Product in the
Territory will not infringe the Intellectual Property Rights of any third party;
and

 

  (ii)

except as expressly provided for in clause 4.4, Mayne Pharma provides no
warranties in respect of the provision of the services referred to in clause
4.4.

 

  15.3

HPPI warranties

 

  HPPI

represents and warrants that:

 

  (a)

as at the Start Date:

 

  (i)

HPPI is successor by merger to Commonwealth Biotechnologies, Inc, a Virginia
corporation;

 

  (ii)

the Amended Plan of Reorganization of CBI (the Plan), dated January 4, 2013, and
filed in In re: Commonwealth Biotechnologies, Inc., Case No. 11-30381-KRH, U.S.
Bankruptcy Court, E.D. Virginia (the Case), has been confirmed pursuant to a
final and non-appealable order of the bankruptcy court;

 

  (iii)

HPPI has delivered a true, correct and complete copy of the Plan with all
amendments to Mayne Pharma;

 

  (iv)

the “Effective Date”, as defined in the Plan, has occurred and is August 12,
2013 and HPPI has taken all actions reasonable and necessary to formally close
the Case;

 

  (v)

there are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the capital stock of HPPI; and

 

  (vi)

the HP LLC Patents have been irrevocably assigned to HPPI on a royalty free
basis;

 

  (b)

it will use reasonable commercial efforts to maintain all warehousing, sales,
personnel and facilities required to perform its obligations under this
Agreement; and

 

  (c)

it is the lawful and exclusive owner of the entire right, title and interest in
and to all HPPI Licensed Rights (except to the extent such rights are licensed
to HPPI with the right to grant sub licenses).

 

16.

Liability, indemnity and insurance

 

  16.1

No exclusion or limitation

HPPI may have certain rights and remedies that cannot be excluded, restricted or
modified by agreement. Nothing in this Agreement operates to exclude, restrict
or modify the application of any implied condition or warranty, provision, the
exercise of any right or remedy, or the imposition of any liability under any
law where to do so would contravene that law or cause any term of this Agreement
to be void (Non-excludable Obligation).

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 26



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  16.2

Exclusion and disclaimer of implied obligations

Except for the Non-excludable Obligations and the express covenants,
representations and warranties set out in this Agreement, MAYNE PHARMA MAKES NO
OTHER COVENANTS, REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
THE WARRANTY OF NON INFRINGEMENT, OR ANY OTHER MATTER, ANY SUCH COVENANTS,
REPRESENTATIONS AND WARRANTIES BEING EXPRESSLY DISCLAIMED.

 

  16.3

Limitation of liability regarding matters other than Non-Excludable Obligations

Mayne Pharma’s liability to HPPI arising directly or indirectly under or in
connection with this Agreement or the performance or non-performance of this
Agreement and whether arising under any indemnity, statute, in tort (including
for negligence or otherwise (except as provided for below in this clause 16.3)),
or on any other basis in law or equity is limited as follows:

 

  (a)

***;

 

  (b)

***; and

 

  (c)

***,

 

  ***.



 

  16.4

Indemnity

HPPI must indemnify and hold harmless and keep indemnified and held harmless
Mayne Pharma and each of its Personnel from and against all actions, claims,
demands, losses, damages, costs and expenses (including legal expenses as
between a solicitor and their own client) howsoever and wheresoever arising,
whether during or after the Term, which arise directly or indirectly from or in
respect of:

 

  (a)

the research, development or registration activities relating to the Product,
directly or indirectly, by HPPI;

 

  (b)

the importation, promotion, marketing, sale or distribution of the Product,
directly or indirectly, by HPPI;

 

  (c)

the use or effects of such Product;

 

  (d)

to avoid doubt and without limitation, any actual or alleged infringement of
Intellectual Property Rights (but excluding the MP Licensed Rights) arising from
any of activities, use or effects referred to in clauses 16.4(a) to 16.4(c),

except to the extent that such action, claim, demand, loss, damage, cost or
expense is caused by a breach of an express warranty given under this Agreement
by Mayne Pharma or the gross negligence, fraud or wilful misconduct of Mayne
Pharma or its Affiliates or Personnel.

 

  16.5

HPPI Insurance

 

  (a)

HPPI must take out, at its own cost, adequate insurance cover for the Term (and
in the case of a claims based policy, for *** after), with reputable insurers to
the reasonable satisfaction of Mayne Pharma, in respect of its liabilities under
this Agreement and its activities contemplated by this Agreement, which:

 

  (i)

covers each of HPPI, Mayne Pharma and its Personnel for their respective rights,
interests and liabilities (to avoid doubt, in whatever country the liability
arises); and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 27



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (ii)

notes Mayne Pharma’s interest under the policy.

 

  (b)

Without limiting clause 16.5(a):

 

  (i)

for such period as there is a Mayne Pharma appointee to the board of directors
of HPPI, HPPI must take out, at its own cost, adequate director and officer
liability insurance cover;

 

  (ii)

clinical trial insurance which provides coverage for at least *** for each
occurrence and *** in the aggregate or such other level of cover as agreed in
writing by the parties, acting reasonably, and which covers each of HPPI, Mayne
Pharma and its Personnel for their respective rights, interests and liability
arising directly or indirectly from or in respect of the conduct of any clinical
trial conducted by or on behalf of HPPI for the Product; and

 

  (iii)

from the Actual Launch Date, HPPI must effect product and public liability
insurance which provides coverage for at least *** for each occurrence, and
which covers each of HPPI, Mayne Pharma and its Personnel for their respective
rights, interests and liabilities arising directly or indirectly from or in
respect of:

 

  (A)

the research, development or registration activities relating to the Product,
directly or indirectly, by HPPI;

 

  (B)

the importation, promotion, marketing, sale or distribution of the Product,
directly or indirectly, by HPPI; and

 

  (C)

the use or effects of such Product.

 

  16.6

Mayne Pharma Insurance

Mayne Pharma must effect and maintain product and public liability insurance,
with reputable insurers, which provides coverage for at least *** for each
occurrence.

 

  16.7

Maintain insurance

Each party must maintain the insurance policies referred to in clause 16.5 or
16.6 (as applicable) throughout the Term and, in the case of a claims-based
policy, until *** after the termination or expiry of this Agreement.

 

  16.8

Evidence of insurance

Promptly in response to a request by a party, the other party must provide to
the requesting party evidence of the currency of the insurance policies referred
to in clause 16.5 or 16.6 (as applicable).

CONFIDENTIALITY AND IPR

 

17.

Confidentiality and publication

 

  17.1

Definition

Subject to clause 17.3, Confidential Information of a party (in this context,
the Disclosing Party) means all information regardless of its form:

 

  (a)

treated by the Disclosing Party as confidential or in which it would be
reasonable to expect that the Disclosing Party has an expectation of
confidentiality (even if not specifically identified as confidential); and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 28



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (b)

disclosed by the Disclosing Party to the other party or of which the other party
becomes aware, whether before or after the Start Date,

and any derived information from which that information can reasonably be
ascertained. Without limiting the generality of the foregoing, Confidential
Information shall include, information and materials related to Product,
processes, formulations, procedures, tests, equipment, data, batch records,
reports, know-how, patent positioning, relationships with consultants and
employees, business plans and business developments, and information concerning
the existence, scope or activities of any research, design, development,
manufacturing, marketing or other activities hereunder or otherwise relating to
the Disclosing Party or its business.

 

  17.2

Restrictions on disclosure and use

Subject to the exceptions and permitted disclosures set out below, each party
(Recipient) agrees:

 

  (a)

to keep the Confidential Information of the Disclosing Party strictly secret and
confidential from third parties (including any patent office); and

 

  (b)

to use the Confidential Information only for the purposes of this Agreement or
exercise of the rights granted under this Agreement, and not for any other
activity (including the purchase or sale or securities of the Disclosing Party
in the public markets) without the prior written approval of the other party,

except that each party may share such Confidential Information:

 

  (c)

with any Affiliate, sub licensee or approved contractors to the extent necessary
or reasonably desirable for the purposes of this Agreement, provided each party
remains responsible for ensuring such Affiliates, sub licensees or contractors
comply with restrictions on use and disclosure of information which are at least
equivalent to those set out in this Agreement, without any right of further
disclosure;

 

  (d)

to the extent reasonably necessary to seek, obtain or maintain (in the case of
HPPI) a Marketing Authorisation or (in the case of Mayne Pharma) an MP Marketing
Authorisation; and

 

  (e)

to the extent reasonably necessary to prepare, file, maintain, enforce or defend
patents or patent applications.

 

  17.3

Exceptions

The restrictions on use and disclosure set out above do not apply to the extent
the Recipient can show the information:

 

  (a)

was public knowledge or generally known at the date of its disclosure or which
subsequently becomes public knowledge or generally known through no act or
failure to act on the part of the Recipient;

 

  (b)

is or was already in the Recipient’s possession and was not acquired directly or
indirectly from the Disclosing Party (in each case as shown by the Recipient’s
written records);

 

  (c)

is or was acquired by the Recipient in good faith from a third party who was not
under an obligation of confidence with respect to that Confidential Information;
or

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 29



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (d)

to the extent it is required by law, rule or regulation to be disclosed
(including the U.S. federal securities laws and the rules and regulations of the
U.S. Securities and Exchange Commission and the listing rules of the Australian
Stock Exchange).

 

  17.4

Scientific publication

 

  (a)

Notwithstanding clauses 17.1 to 17.3, each party has the right to publish
Proposed Publications, subject to this clause 17.4.

 

  (b)

Each party (Publishing Party) must provide the other party with a copy of any
Proposed Publication 30 days before the intended date of publication.

 

  (c)

The other party may review the Proposed Publication within the 30 day period and
put any reasonable requests it requires to the Publishing Party:

 

  (i)

to prevent the disclosure of the other party’s Confidential Information, by
amending the Proposed Publication to remove the other party’s Confidential
Information or any information from which such Confidential Information can
reasonably be ascertained; and/or

 

  (ii)

to delay publishing the Proposed Publication to prevent prejudicing the other
party’s ability to protect or commercially exploit any of its Intellectual
Property Rights, up to a maximum further period of *** (for a total period of
***).

 

  (d)

For the avoidance of doubt, nothing in this clause prevents a party from
ultimately publishing a publication that does not include any other Confidential
Information of the other party.

 

18.

Intellectual Property Rights

 

  18.1

Intellectual Property Rights in the Product as at the Start Date

HPPI acknowledges and agrees that Mayne Pharma owns all Intellectual Property
Rights in the Product existing as at the Start Date other than the HP LLC
Patents, HPPI Licensed Rights or any Intellectual Property Rights developed
exclusively by HPPI or its Affiliates or Personnel prior to the Start Date.

 

  18.2

Reserved

 

  18.3

Reserved

 

  18.4

***

 

  18.5

Development of Intellectual Property Rights and Licence of HPPI Licensed Rights

 

  (a)

All Intellectual Property Rights relating to the Product:

 

  (i)

from the Start Date to the Effective Date, for its use in the Original Field,
that are or have been developed:

 

  (A)

by HPPI, its Affiliates or Personnel (solely or with any third party);

 

  (B)

jointly by HPPI and Mayne Pharma and their respective Affiliates and Personnel;
or

 

  (C)

solely by Mayne Pharma and its Affiliates and Personnel in providing the
services referred to in clause 4.4, and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 30



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (ii)

from the Effective Date, for its use in the Field, that are or have been
developed by HPPI, its Affiliates or Personnel (solely or with any third party),

(collectively, Developed Intellectual Property Rights) shall be the sole and
exclusive property of HPPI, and, to the extent created in part by Mayne Pharma,
its Affiliates or Personnel, Mayne Pharma hereby irrevocably transfers and
assigns to HPPI without additional consideration all such Intellectual Property
Rights. Notwithstanding the foregoing, the parties agree with Schedule 7 applies
to Developed Intellectual Property Rights. All such Intellectual Property Rights
are included in the HPPI Licensed Rights.

 

  (b)

All Intellectual Property Rights relating to the Product, whether or not for its
use in the Field, that are or have been developed:

 

  (i)

by Mayne Pharma, its Affiliates or Personnel (solely or with any third party)
from and after the Start Date, or

 

  (ii)

from the Effective Date, jointly by HPPI and Mayne Pharma and their respective
Affiliates and Personnel,

shall be the sole and exclusive property of Mayne Pharma (but without limiting
clause 3.3 of this Agreement), and, to the extent created in part by HPPI, its
Affiliates or Personnel, HPPI hereby irrevocably transfers and assigns to Mayne
Pharma without additional consideration all such Intellectual Property Rights.
All such Intellectual Property Rights are included in the MP Licensed Rights to
the extent relevant to the Product in the Field.

 

  18.6

Notification of infringement or invalidity claim

Each party will immediately notify the other party if it becomes aware of any
potential or actual:

 

  (a)

infringement or misappropriation of the other party’s Intellectual Property
Rights;

 

  (b)

the infringement of third party rights as a result of the research, development
and registration activities relating to the Product, or the manufacture,
importation, promotion, marketing, sale or distribution of the Product, as
contemplated under this Agreement; or

 

  (c)

declaratory judgment or equitable relief action or similar proceeding alleging
invalidity of any of the Licensed IPR.

 

  18.7

Right to take action

Mayne Pharma will have the first right (but not the obligation) at its own cost
and expense to pursue any remedies against any third party infringement or
misappropriation of any Licensed IPR or to defend any Licensed IPR against a
claim of invalidity. If Mayne Pharma decides not to pursue such remedies or
defences within:

 

  (a)

*** after notice of the alleged infringement, misappropriation or claim; or

 

  (b)

*** before any deadline imposed by the Hatch-Waxman Act or similar laws
(whichever comes first) with respect to an infringement or misappropriation of
any HPPI Licensed Rights, or an infringement or misappropriation of any MP
Licensed Rights within the scope of the grant of license from Mayne Pharma to
HPPI under this Agreement,

then HPPI will have the right (but not the obligation) at its own cost and
expense to pursue any remedies against the infringing or misappropriating third
party or defences against claims of invalidity. A party taking action pursuant
to this clause will be an Enforcing Party.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 31



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  18.8

Consultation and assistance

The Enforcing Party will regularly consult with the other party with respect to
any action or proceeding it undertakes and will consider the other party’s
position in good faith, and keep the other party informed of developments in any
such action or proceeding. The other party will assist and cooperate fully with
the Enforcing Party including, if required or reasonably requested, entering
into a common interest agreement, bringing or joining in any action or
proceeding, taking any action or providing a power of attorney, in each case, at
the cost and expense of the Enforcing Party.

 

  18.9

Disposition of damages

Any damages or other amounts collected will be distributed, first, to the
Enforcing Party to cover its costs and expenses and, second, to the other party
to cover its costs and expenses, if any, relating to the assistance and
cooperation in the pursuit of such remedies; and any remaining amount will be
distributed to the Enforcing Party.

 

19.

Branding

 

  19.1

Directions regarding use of the Trade Mark

HPPI may use the Trade Mark in connection with its promotion, marketing, sale
and distribution of the Product in the Territory, and must observe all
directions notified to it by Mayne Pharma regarding the depiction of its Trade
Marks.

 

  19.2

Samples of marketing materials

HPPI must submit to Mayne Pharma samples of all materials (including all
advertisements, promotions and other marketing material for the Product) that
depict the Trade Mark for approval by Mayne Pharma before use.

 

  19.3

Use of the Trade Mark

HPPI must not, whether during the Term or after the end of this Agreement:

 

  (a)

use the Trade Mark as part of its corporate, business or trading name;

 

  (b)

use any other trade mark or name in conjunction with or in close proximity to
the Trade Mark;

 

  (c)

use the Trade Mark in a manner which would jeopardise or invalidate any
registration (or prejudice any application for registration) of the Trade Mark
or could assist or give rise to an application to terminate, revoke or dilute
any such registration; or

 

  (d)

use the Trade Mark in a manner which might prejudice the right or title of Mayne
Pharma to the Trade Mark.

 

  19.4

Goodwill

HPPI acknowledges that any goodwill and other such rights in the Trade Marks
that may otherwise accrue to HPPI as a result of its use of the Trade Mark,
accrue to the benefit of Mayne Pharma.

 

  19.5

No right for HPPI to register the Trade Mark

HPPI must not, whether during the Term or after the end of this Agreement, apply
to register anywhere in the Territory or the world any trade mark, or apply to
register or use any business name, company name or Internet domain name that
comprises or contains the Trade Mark or any words or images that are similar to
the Trade Mark without the prior written consent of Mayne Pharma.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 32



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

TERMINATION

 

20.

Termination

 

  20.1

Termination for breach by a party

A party may terminate this Agreement with immediate effect by notice in the
manner set forth below to the other party if:

 

  (a)

that other party breaches any material provision of this Agreement and fails to
remedy the breach within *** after receiving notice requiring it to do so;

 

  (b)

that other party breaches a material provision of this Agreement where that
breach is not capable of remedy; or

 

  (c)

any event referred to in clause 20.3 happens to that other party (whether or not
notification has been provided under clause 20.3).

 

  20.2

Termination by Mayne Pharma for cause arising under a related agreement

Mayne Pharma may terminate this Agreement with immediate effect by notice to
HPPI if:

 

  (a)

HPPI breaches a material provision of the Equity Holders Agreement, and:

 

  (i)

fails to remedy the breach within *** after receiving notice requiring it to do
so; or

 

  (ii)

that breach is not capable of remedy;

 

  (b)

HPPI breaches a material provision of the Mayne Pharma Purchase Agreement, the
2015 SPA, the 2018 SPA, the Angiogenesis and Hedgehog Patent Sublicense or the
December 2018 Agreement and:

 

  (i)

fails to remedy the breach within *** after receiving notice requiring it to do
so; or

 

  (ii)

that breach is not capable of remedy.

 

  20.3

Notification of insolvency events

Each party must notify the other party immediately if:

 

  (a)

that party ceases to carry on its business operations;

 

  (b)

that party ceases to be able to pay its debts as they become due;

 

  (c)

any step is taken by a mortgagee or secured party to take possession or dispose
of the whole or part of that party’s assets, operations or business;

 

  (d)

that party makes a general assignment for the benefit of creditors;

 

  (e)

that party becomes the subject of the filing or institution of bankruptcy,
liquidation or receivership proceedings;

 

  (f)

any step is taken to appoint a receiver, a receiver and manager, a trustee in
bankruptcy, a provisional liquidator, a liquidator, an administrator or other
like person of the whole or part of that party’s assets, operations or business;
or

 

  (g)

an order is made for winding up or dissolution without winding up of that party
or an effective resolution is passed for the winding up of that party.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 33



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  20.4

Change of Control and disposal of assets or business by HPPI

 

  (a)

For so long as this Agreement is in effect, HPPI must seek the prior written
consent of Mayne Pharma before it disposes of the whole or a substantial part of
its assets, operations or business, such consent not to be unreasonably
withheld, conditioned or delayed. HPPI must, at its own reasonable expense,
provide to Mayne Pharma such information as Mayne Pharma reasonably requires to
consider such a request for consent, including an independent third party
opinion on valuation that has been approved by the board of HPPI. Without
limitation, a breach of this clause is a breach of a material provision of this
Agreement not capable of remedy.

 

  (b)

For so long as this Agreement is in effect, HPPI must notify Mayne Pharma before
it undergoes any change in its direct or indirect Control. If, acting
reasonably, Mayne Pharma considers that such change will have a material,
negative impact on its rights under this Agreement, it may terminate this
Agreement by giving *** notice to HPPI. Mayne Pharma agrees that HPPI is not
deemed to have undergone a change in its direct or indirect Control for purposes
of this clause 20.4(b) if Mayne Pharma ceases to own more than 50% of the
outstanding voting power of HPPI solely as a result of (i) HPPI’s issuance of
New Securities in an equity financing with respect to which Mayne Pharma has
preemptive or similar contractual rights to participate on the same terms and
conditions as investors in the financing and (ii) Mayne Pharma’s election not to
participate in such financing on the same terms and conditions as investors in
the financing.

 

  20.5

Impact of claims of infringement

 

  (a)

If Mayne Pharma becomes subject to, or acting in its discretion, considers it is
at risk of becoming subject to, any litigation, arbitration or similar
proceeding claiming its activities under this Agreement with respect to the
Product infringe the Intellectual Property Rights of any third party (the Third
Party IPR), then Mayne Pharma may, at any time while such proceeding or risk
remains, with immediate effect by notice to HPPI, elect not to supply Product
for commercial sales until:

 

  (i)

Mayne Pharma enters into written agreement under which it obtains an exclusive
license to copy and exploit all Intellectual Property Rights in the applicable
Third Party IPR; or

 

  (ii)

all rights arising from the applicable Third Party IPR in the Territory have
expired, lapsed or been invalidated by action of Mayne Pharma, HPPI or
otherwise.

 

  (b)

During any period that Mayne Pharma has elected not to supply Product for
commercial sale under clause 20.5(a):

 

  (i)

Mayne Pharma will supply Product:

 

  (A)

for uses reasonably related to the development and submission of information
under a US Federal law which regulates the manufacture, use, or sale of drugs
for clinical trials that have already started at the date of the notice until
those clinical trials have completed;

 

  (B)

at the Floor Price in accordance with item 5.2(a) of Schedule 5, in which case
item 5.1 of Schedule 5 shall no longer apply;

 

  (ii)

HPPI may allow any Backup Manufacturer to manufacture the Product for commercial
sale, in accordance with Schedule 6 except that notwithstanding item 3.1 of
Schedule 6, the parties will use their reasonable commercial efforts to Qualify
a Backup Manufacturer (both as defined in Schedule 6) within 6 months after
consent is provided by Mayne Pharma under item 2 of Schedule 6;

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 34



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (iii)

recognizing that the exercise by Mayne Pharma of its election under this clause
20.5 to not provide Product for commercial supply would materially impact the
timing for any planned commercial launch of the Product in the Field, should
Mayne Pharma exercise its rights under this clause 20.5, HPPI and Mayne Pharma
shall, with input from the JDC, promptly take action to amend the Development
Plan. The parties shall use reasonable commercial efforts to approve such
revised Development Plan within *** of Mayne Pharma’s election; and

 

  (iv)

in consideration for Mayne Pharma allowing such manufacture by a Backup
Manufacturer, at the end of each Quarter:

 

  (A)

HPPI must notify Mayne Pharma of the quantities of any Product manufactured by
the Backup Manufacturer in that Quarter under clause 20.5(b)(ii); and

 

  (B)

HPPI must pay to Mayne Pharma:

Mayne Pharma Sales Share Rate x (the Total Net Sales for that Quarter minus the
reasonable cost of goods (per unit) incurred by HPPI to obtain the Product sold
in that Quarter from the Backup Manufacturer),

within *** of the date of Mayne Pharma’s notice under clause 20.5(a).

 

  20.6

Accrued rights and remedies

The termination or expiry of this Agreement does not affect any accrued rights
or remedies of either party.

 

  20.7

Sell down or repurchase

At the termination or expiry of this Agreement except for termination by Mayne
Pharma under clause 20.1 or 20.2:

 

  (a)

Mayne Pharma will fill any Orders provided they are placed *** before the date
of the termination or expiry of this Agreement; and

 

  (b)

HPPI may promote, market, sell and distribute any Product for a period of ***
from the termination or expiry of this Agreement (in which case, to avoid doubt,
the provisions of clause 7, 10 and 11 continue to apply), subject to HPPI
meeting its contractual obligations after the termination or expiry of this
Agreement.

 

  20.8

Return of Confidential Information

At the termination or expiry of this Agreement for any reason whatsoever:

 

  (a)

each party will, as soon as practicable, return to the other party all of the
other party’s Confidential Information (other than Confidential Information
comprising part of the HPPI Licensed Rights), whether in permanent or
magnetic/computer disk form or any other form provided that each party may:

 

  (i)

provide one copy of that Confidential Information to its legal advisers, to be
held by them solely for the purpose of determining the scope of that party’s
obligations under this clause; and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 35



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (ii)

retain one copy of such of that Confidential Information that is required by the
Relevant Regulatory Authority, to be retained by that party.

 

  (b)

HPPI must, within *** after the termination or expiry of this Agreement, deliver
to Mayne Pharma, at Mayne Pharma’s option, all advertising, promotional or sales
materials relating to the Product which are still in the power, possession or
control of HPPI, any of its Affiliates or any Sub Licensee.

GENERAL

 

21.

Force majeure

 

  21.1

Occurrence of Force Majeure Event

If a Force Majeure Event affecting a party precludes that party (Precluded
Party) partially or wholly from complying with its obligations (except its
payment obligations) under this Agreement then:

 

  (a)

as soon as reasonably practicable after that Force Majeure Event arises, the
Precluded Party must notify the other party in writing of:

 

  (i)

the Force Majeure Event;

 

  (ii)

which obligations the Precluded Party is precluded from performing (Affected
Obligations);

 

  (iii)

the extent to which the Force Majeure Event precludes the Precluded Party from
performing the Affected Obligations (Precluded Extent); and

 

  (iv)

the expected duration of the delay arising directly out of the Force Majeure
Event;

 

  (b)

the Precluded Party’s obligation to perform the Affected Obligations will, to
the Precluded Extent, be suspended for the duration of the actual delay arising
directly out of the Force Majeure Event; and

 

  (c)

the other party’s obligations to perform any obligations dependent on the
Affected Obligations will be suspended until the Precluded Party resumes
performance.

 

  21.2

Termination

If the suspension under clause 21.1(b) continues for more than ***, the other
party may terminate this Agreement with immediate effect by giving notice to the
Precluded Party.

 

22.

Notices and other communications

 

  22.1

Service of notices

A notice, demand, consent, approval or communication under this Agreement
(Notice) must be:

 

  (a)

in writing, in English and signed by a person duly authorised by the sender; and

 

  (b)

hand delivered or sent by reputable international courier, prepaid post or by
facsimile transmission to the recipient’s address for Notices specified in the
Details, as varied by any Notice given by the recipient to the sender.

 

  22.2

Effective on receipt

A Notice given in accordance with clause 22.1 takes effect when taken to be
received (or at a later time specified in it), and is taken to be received:

 

  (a)

if hand delivered or sent by reputable international courier, on delivery;

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 36



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (b)

if sent by prepaid post, on the second Business Day after the date of posting
(or on the seventh Business Day after the date of posting if posted to or from a
place outside Australia);

 

  (c)

if sent by facsimile, when the sender’s facsimile system generates a message
confirming successful transmission of the entire Notice unless, within 8
Business Hours after the transmission, the recipient informs the sender that it
has not received the entire Notice,

but if the delivery, receipt or transmission is not on a Business Day or is
after 5.00pm on a Business Day, the Notice is taken to be received at 9.00am on
the next Business Day.

 

23.

Dispute resolution

In the event of any action, question or disagreement arising from or relating to
this Agreement, the parties hereto agree to settle such action, question or
disagreement by arbitration before three arbitrators in New York, New York,
selected by, and such arbitration to be administered by, the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Each of the parties hereto agrees and
acknowledges that all actions, questions or disagreements between or among them
arising from or relating to this Agreement are subject to the alternative
dispute resolution procedures of this clause 23. Each of the parties hereto
agrees that any aspect of alternative dispute resolution not specifically
covered in this Agreement shall be covered, without limitation, by the
applicable AAA rules and procedures. Each of the parties hereto further agrees
that any determination by the arbitrator regarding any action, question or
disagreement arising from or relating to this Agreement shall be final and
binding upon the parties hereto and shall not be subject to further appeal.

 

24.

GST

 

  24.1

Interpretation

 

  (a)

Words or expressions used in this clause 24 which are defined in the A New Tax
System (Goods and Services Tax) Act 1999 (Cth) have the same meaning in this
clause.

 

  (b)

Clause 25 prevails over this clause 24 to the extent of any inconsistency.

 

  24.2

Consideration is GST exclusive

Any consideration to be paid or provided to the Supplier for a supply made by it
under or in connection with this Agreement, unless specifically described in
this Agreement as ‘GST inclusive’, does not include an amount on account of GST.

 

  24.3

Gross up of consideration

 

  (a)

Despite any other provision in this Agreement, if the Supplier makes a taxable
supply under or in connection with this Agreement (not being a supply the
consideration for which is specifically described in this Agreement as ‘GST
inclusive’):

 

  (i)

the consideration payable or to be provided for that supply under this Agreement
but for the application of this clause (‘GST exclusive consideration’) is
increased by, and the Recipient must also pay to the Supplier, an amount equal
to the GST payable on the supply (‘GST Amount’); and

 

  (ii)

the GST Amount must be paid to the Supplier by the Recipient without set off,
deduction or requirement for demand, at the same time as the GST exclusive
consideration is payable or to be provided.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 37



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  24.4

The sale of the Product is intended to be a GST-free export of goods

 

  (a)

Mayne Pharma and HPPI acknowledge that the supply of the Product under this
Agreement is intended to constitute a GST-free supply of exported goods under
item 1 of section 38-185(1) of the GST Act.

 

  (b)

HPPI warrants that in relation to each delivery of the Product, it will it
satisfy the requirements under:

 

  (i)

Item 1 of section 38-185(1) and section 38-185(3) the GST Act; and

 

  (ii)

The interpretation of those provisions in paragraph (i) as outlined by the
Australian Taxation Office in its Public Goods and Services Tax Ruling ‘GSTR
2002/6, Goods and Services Tax: Exports of goods, items 1 to 4A of the table in
subsection 38-185(1) of the A New Tax System (Goods and Services Tax) Act 1999’.

 

  (c)

HPPI must provide written evidence to the Supplier that it has satisfied the
requirements in clause 24.4(b) within *** of the Supplier issuing an invoice for
the relevant Product.

 

  (d)

In the event HPPI fails to satisfy the requirements in clause 24.4(b), clause
24.4(c) or the Australian Taxation Office otherwise determines that the sale of
the Product by Mayne Pharma constitutes a taxable supply, HPPI must immediately
pay to Mayne Pharma the GST Amount payable in relation to the supply of the
Product in accordance with clause 24.3 and any applicable interest, fines and
penalties payable by Mayne Pharma as a result of the supply of the Product being
treated as a GST-free supply.

 

  24.5

Reimbursements (net down)

If a payment to a party under this Agreement is a reimbursement or
indemnification or otherwise calculated by reference to a loss, cost or expense
incurred by that party, then the payment will be reduced by the amount of any
input tax credit to which that party, or the representative member of the GST
group that party is a member of (as the case may be), is entitled in respect of
that loss, cost or expense.

 

  24.6

Tax invoices

The Supplier will give the Recipient a tax invoice in respect of a taxable
supply made under or in connection with this Agreement.

 

  24.7

Adjustments

If and to the event an adjustment event arises in respect of a supply made under
or in connection with this Agreement, then:

 

  (a)

if the Supplier’s corrected GST Amount is less than the previously attributed
GST Amount, the Supplier shall refund the difference to the Recipient;

 

  (b)

if the Supplier’s corrected GST Amount is greater than the previously attributed
GST Amount, the Recipient shall pay the difference to the Supplier;

 

  (c)

the Supplier must issue an adjustment note to the Recipient within *** of the
adjustment event occurring or otherwise as soon as it becomes aware of the
adjustment event; and

 

  (d)

any payment under clauses 24.7(a) or 24.7(b) must be paid to the Supplier or
Recipient (as the case may be) within *** of the adjustment note being issued by
the Supplier.

 

  24.8

Similar goods and services taxes or value added taxes

Clauses 24.2, 24.3 and 24.5 to 24.7 apply with the necessary changes in respect
of any similar goods and services taxes or value added taxes levied in
jurisdictions outside Australia.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 38



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

25.

Tax

 

  25.1

Payments free of taxes; obligations to withhold; payments on account of taxes

 

  (a)

Any and all payments to be made to Mayne Pharma under this Agreement must be, to
the extent permitted by law, be made free and clear or and without reduction or
withholding for any Tax. HPPI acknowledges and agrees that any amount (in cash,
securities or property in kind) received by Mayne Pharma or its nominee from
HPPI as consideration arising under or related to this Agreement, is deemed to
be a payment made to Mayne Pharma under this Agreement.

 

  (b)

Whenever HPPI is required by law to make a deduction or withholding in respect
of Tax from any payment to be made to Mayne Pharma under this Agreement, then
HPPI will:

 

  (i)

make that deduction or withholding from the payment;

 

  (ii)

promptly pay an amount equal to the amount deducted or withheld as required by
law and by the date that Tax is due to be paid to the appropriate governmental
or regulatory agency having jurisdiction over HPPI;

 

  (iii)

if requested by Mayne Pharma, within *** of that request, deliver to Mayne
Pharma official relevant receipts issued by such Tax authority, if any, received
by HPPI or other documentation of HPPI evidencing payment of that amount; and

 

  (c)

pay Mayne Pharma such additional amounts as necessary to ensure Mayne Pharma
receives when due a net amount (after deduction or withholding of any Taxes in
respect of such additional amounts) equal to the full amount which Mayne Pharma
would have received if no deduction or withholding had been made.

 

  25.2

Refunds

Mayne Pharma has no obligation to file or otherwise pursue any refund of Taxes
withheld or deducted from funds paid to Mayne Pharma.

 

26.

Miscellaneous

 

  26.1

Survival of Obligations

Any indemnity or any obligation of confidence under this Agreement is
independent and survives termination of this Agreement. Any other term by its
nature intended to survive termination of this Agreement survives termination of
this Agreement, to avoid doubt, including clause 3.2(b)(i), 5.3, 7.1, 7.4, 7.5,
12.2(d), 16, 17, 18.1, 18.7, 19.3 to 19.5, 20.6 to 20.8, 23, 24, 25, 26.1, 26.11
and 26.14, Schedule 2 (except to the extent otherwise provided therein) and
Schedule 7.

 

  26.2

Approvals and consents

Except where this Agreement expressly provides otherwise, a party may, in its
discretion, give conditionally or unconditionally or withhold any approval or
consent under this Agreement.

 

  26.3

Announcements

Without limiting clause 17, a public announcement by HPPI in connection with
this Agreement or any transaction contemplated by it must be approved in writing
by Mayne Pharma before it is made, except if required by law or a regulatory
body (including any relevant stock exchange), in which case HPPI must, to the
extent practicable, first consult with and take into account the reasonable
requirements of Mayne Pharma.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 39



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  26.4

Subcontracting

Each party may appoint contractors to perform its obligations under this
Agreement, except that HPPI must obtain the prior written consent of Mayne
Pharma before appointing a contractor to perform a material part of the HPPI’s
obligations under this Agreement. The appointment of any contractor by a party
does not relieve that party of any of its obligations under this Agreement.

 

  26.5

Assignment

 

  (a)

HPPI may assign any of its rights or obligations under this Agreement only with
the prior written consent of Mayne Pharma.

 

  (b)

Mayne Pharma may assign any of its rights or obligations under this Agreement
to:

 

  (i)

an Affiliate or any entity to whom Mayne Pharma has disposed the whole or a
substantial part of its assets, operations or business; or

 

  (ii)

otherwise with the prior written consent of HPPI.

 

  26.6

Costs

Each party must pay its costs and expenses of negotiating, preparing and
executing this Agreement.

 

  26.7

Relationship

The relationship of principal and agent does not exist between the parties. Each
party is an independent contractor and not an agent of HPPI. Neither party has
any authority to act, execute any documents or warrant or represent on behalf of
or otherwise bind the other party.

 

  26.8

No modification

This Agreement cannot be modified except in writing and signed by each party.

 

  26.9

Non waiver

A party’s failure to exercise any right conferred on it under this Agreement
will not be deemed to be a waiver of that right, unless it is in writing signed
by that party. A party’s waiver of any right under this Agreement at any given
time is not deemed to be a waiver for any other time.

 

  26.10

Entire agreement

This Agreement (as amended and restated as of the Effective Date), including its
schedules, the Equity Holders Agreement, the 2014 Transaction Documents (as
defined in the Equity Holders Agreement) and the 2015 Transaction Documents (as
defined in the Equity Holders Agreement), the 2018 SPA, the Angiogenesis and
Hedgehog Patent Sublicense, the December 2018 Agreement and the exhibits,
annexes, instruments and the documents contemplated thereby, constitute the
entire agreement between the parties in connection with its subject matter and
supersedes all previous or contemporaneous agreements, promises or
understandings between the parties in connection with its subject matter.

 

  26.11

Further Action

Each party must do, at its own expense, everything reasonably necessary
(including executing documents) to give full effect to this Agreement and any
transaction contemplated by it.

 

  26.12

Severability

If any term or provision of this Agreement is held to be invalid or
unenforceable, it is to be read down so as to be valid or enforceable or, if
such reading down is not possible, severed and the remaining terms hereof will
not be affected but will be valid and enforced to the fullest extent permitted
by law.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 40



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  26.13

Counterparts

This Agreement may be executed in counterparts, including electronic
counterparts. All executed counterparts constitute one document. Delivery of an
executed signature page of this Agreement by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

  26.14

Governing law

This Agreement is governed by the laws of Delaware, USA, without regard to the
conflicts of laws principles thereof.

 

  26.15

Embodiments of IIPR

All rights and licenses granted by HPPI to Mayne Pharma under this Agreement
(including, without limitation, pursuant to Clause 5.5 and Schedule 7) are and
shall be deemed to be rights and licenses to “intellectual property” and the
subject matter of this Agreement, including all Intellectual Property Rights, is
and shall be deemed to be “embodiment[s]” of “intellectual property” in each
case, as such terms are used in and interpreted under Section 365(n) of the
United States Bankruptcy Code (the “Code”) (11 U.S.C. § 365(n)). Mayne Pharma
shall have all rights, elections and protections under the Code and all other
applicable bankruptcy, insolvency and similar laws with respect to this
Agreement (including, without limitation, pursuant to Clause 5.5 and Schedule 7)
and the subject matter hereof and thereof. Without limiting the generality of
the foregoing, HPPI acknowledges and agrees that, if HPPI or its estate becomes
subject to any bankruptcy or similar proceeding: (A) subject to Mayne Pharma’s
rights of election under Section 365(n), all rights, licenses and privileges
granted to Mayne Pharma under this Agreement (including, without limitation,
pursuant to Clause 5.5 and Schedule 7) will continue subject to the respective
terms and conditions hereof and thereof, and will not be affected, even by
HPPI’s rejection of this Agreement (including, without limitation, pursuant to
Clause 5.5 and Schedule 7) and (B) Mayne Pharma shall be entitled to a complete
duplicate of (or complete access to, as appropriate) all such intellectual
property and embodiments of intellectual property, which, if not already in
Mayne Pharma’s possession, shall be promptly delivered to Mayne Pharma or its
designee, unless HPPI elects to and does in fact continue to perform all of its
obligations under this Agreement (including, without limitation, pursuant to
Clause 5.5 and Schedule 7).

[Schedules Follow Beginning on Next Page]

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 41



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Schedule 1 – Agreement details

 

 

1.

Start Date

3 September 2013

 

2.

Initial Term

Starts on the Start Date and continues until the later of:

 

  (a)

10 years from the Actual Launch Date;

 

  (b)

all issued patents of Mayne Pharma or any of its Affiliates referred to in
paragraph (a) of the definition of MP Licensed Rights (and all
continuations-in-part, continuations or divisions of any such patent or patents,
or substitutes of it, and any reissues, re-examinations, extensions, or renewals
of the same) have lapsed or expired.

 

3.

Territory

United States of America, including all of its commonwealths, territories and
possessions.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 42



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Schedule

2 – BCCNS Field

 

 

1.

Transfer Activities

 

  (a)

From the Effective Date, HPPI, in collaboration with Mayne Pharma, must
immediately commence all activities necessary or reasonably required to
implement the transfer of all of HPPI’s rights to the Product to Mayne Pharma in
the Territory in the BCCNS Field (Transfer Activities), including:

 

  (i)

the assignment to Mayne Pharma (subject to obtaining applicable third party
agreements and consents as necessary) of all relevant contracts and other
agreements related to HPPI’s activities in the BCCNS Field in the Territory
which are deemed necessary by Mayne Pharma for the future conduct of its
activities in the BCCNS Field in the Territory (provided that HPPI shall provide
Mayne Pharma copies of all agreements with contract research organisations,
clinical trial investigators and key opinion leaders and any other agreements as
requested in writing by Mayne Pharma);

 

  (ii)

the transfer of IND *** and the sponsorship of such IND to Mayne Pharma;

 

  (iii)

the transfer of all relevant regulatory files relating to the Product in the
BCCNS Field to Mayne Pharma, including PDF and word versions of all HPPI
correspondence and IND related submissions sent by HPPI to the FDA and PDF
copies of all correspondence received from the FDA; and

 

  (iv)

the transfer to Mayne Pharma of all audited or raw clinical data related to
HPPI’s Phase 2b trial in the possession of HPPI or its contractors as of the
Effective Date , including the Trial Master File as described in Schedule 3 and
a copy of the *** study database in Excel and/or SAS format (“Scoring Study
Clinical Data”).

 

  (b)

To avoid doubt, the rights to the Product in the Territory in the BCCNS Field
which are the subject of the Transfer Activities shall not include a transfer or
assignment of the HPPI Patents, the HP LLC Patents or any other patents or
patent applications owned or licensed by HPPI themselves, which patents and
applications are subject to the license granted by HPPI hereunder.

 

  (c)

Mayne Pharma designates *** as its point person in the United States to
interface with HPPI management on a frequent basis to coordinate and ensure the
efficient execution of the Transfer Activities.

 

  (d)

HPPI may not communicate with the FDA after the Effective Date with regard to
the MP Product in the BCCNS Field, except to give effect to the transfer as set
out above.

 

  (e)

From the Effective Date, Mayne Pharma is:

 

  (i)

responsible for all expenses related to exploiting the MP Product in the BCCNS
Field (including, with respect to third party consulting if Mayne Pharma
determines to engage such services); and

 

  (ii)

responsible (save for HPPI’s Transfer Activity obligations) for compiling the
integrated safety study required for any MP Marketing Authorisation in the BCCNS
Field.

 

  (f)

HPPI is responsible for all liabilities related to the Product in the Territory
in the treatment of human patients with cancer via oral administration prior to
the Effective Date.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 43



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (g)

Each of HPPI and Mayne Pharma must use its reasonable commercial efforts to
complete all Transfer Activities detailed in clause 1(a) on or prior to
December 31, 2018 (subject to any required consents of or negotiations with
third party contractors), other than the transfer of the Scoring Study Clinical
Data and the IND transfer. Each of HPPI and Mayne Pharma must use its reasonable
commercial efforts to complete the transfer of all *** and IND *** to Mayne
Pharma on or prior to January 31, 2019.

 

2.

Advancement of Funds

 

  (a)

In consideration of HPPI’s execution and delivery of this Agreement, and HPPI’s
performance of its obligations under this Agreement, Mayne Pharma agrees to
advance funds to HPPI in an aggregate amount of up to Five Million United States
dollars (USD 5,000,000) (each, an Advance, and collectively, the Advances), as
set out in this item 2 of Schedule 2.

 

  (b)

Base Advances

 

  (i)

Tranche One – On the Effective Date, Mayne Pharma must make an Advance to HPPI
of Five Hundred Thousand United States dollars (USD 500,000);

 

  (ii)

Tranche Two – Within three (3) Business Days following the completion of the
Transfer Activities (as evidenced by the completion in all material respects of
the actions set forth in items 1(a)(i) to 1(a)(iii) of this Schedule 2), Mayne
Pharma must make an Advance to HPPI of One Million United States dollars (USD
1,000,000); and

 

  (iii)

Tranche Three – If, and only if, the Scoring Study Clinical Data has been
provided to Mayne Pharma in all material respects so as to allow Mayne Pharma to
assume control of the Product in the Territory in the BCCNS Field, upon the
earlier of June 30, 2019 or the acceptance for filing by FDA of an NDA for the
Product in the BCCNS Field, Mayne Pharma must make an Advance to HPPI of One
Million Five Hundred Thousand United States dollars (USD 1,500,000).

 

  (c)

Top-Up Right; Elected Advance

 

  (i)

If, from Effective Date until June 30, 2021, HPPI proposes to issue New
Securities in any transaction that would result in HPPI having received
aggregate gross proceeds since the Effective Date of more than Three Million
United States dollars (USD 3,000,000) (Threshold) from the issuance of New
Securities to one or more investors other than Mayne Pharma, whether in one or a
series of related or unrelated financings (collectively, an Equity Issuance),
then, Mayne Pharma will have the right, at its option, to purchase concurrently
with the most recent Equity Issuance that results in the Threshold being met, up
to or equal to the same New Securities being sold to the investors in such
Equity Issuance, on terms and conditions the same as the most favourable terms
contemplated in any such financing, such that following the Equity Issuance and
the exercise of such option Mayne Pharma will own up to the same percentage of
equity in HPPI that it owned immediately prior to the Equity Issuance (Top-Up
Right).

 

  (ii)

If Mayne Pharma does not purchase its entire allocation pursuant to the Top-Up
Right then, promptly following delivery of notice by HPPI (at its election) to
Mayne Pharma requesting a further Advance of up to an amount equal to the
difference between Two Million United States dollars (USD 2,000,000) and the
amount of aggregate gross proceeds received by HPPI from Mayne Pharma from the
sale of New Securities to Mayne Pharma pursuant to the Top-Up Right (Elected
Advance), ***.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 44



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (iii)

To avoid doubt, if HPPI receives aggregate proceeds of at least Two Million
United States dollars (USD 2,000,000) from Mayne Pharma from the sale of New
Securities to Mayne Pharma pursuant to the Top-Up Right, then HPPI is not
entitled to request the Elected Advance and Mayne Pharma has no obligation to
make the Elected Advance to HPPI.

 

  (d)

Additional terms and conditions

 

  (i)

Notwithstanding anything to the contrary in this Agreement, Mayne Pharma shall
not be required to make any Advance under this item 2 of Schedule 2 if: (A) this
Agreement has expired, has been terminated or is not otherwise in full force and
effect, or (B) any event referred to in clause 20.3 has happened to HPPI.

 

  (ii)

HPPI may use the proceeds from each Advance as determined by HPPI in its
discretion.

 

  (iii)

With respect to any Equity Issuance, Mayne Pharma hereby agrees to waive its
right to approve any such Equity Issuance pursuant to Section 5.3 of the 2018
SPA.

 

  (e)

Optional Conversion in Certain Circumstances

 

  (i)

If Mayne Pharma does not obtain FDA approval of an NDA for the MP Product in the
BCCNS Field by December 31, 2023, then, from and after December 31, 2023, at any
time and from time to time, Mayne Pharma may convert, at its option by notice to
HPPI and without the payment of additional consideration by Mayne Pharma, all or
any portion of the Advances Amount (as defined below) made under this item 2 of
Schedule 2 into such number of fully paid and non-assessable restricted shares
of common stock of HPPI as is determined by dividing the amount of Advances
Amount being converted by the Per Share Market Price.

 

  (ii)

No fractional shares of common stock of HPPI shall be issued upon conversion of
Advances Amount under this item 2(e) of Schedule 2. In lieu of any fractional
shares to which Mayne Pharma would otherwise be entitled, HPPI shall pay cash
equal to such fraction multiplied by the Per Share Market Price.

 

  (iii)

In order for Mayne Pharma to voluntarily convert all or any portion of the
Advances Amount into common stock of HPPI pursuant to this item 2(e) of Schedule
2, Mayne Pharma shall provide written notice to HPPI that Mayne Pharma elects to
convert all or any portion of the Advances Amount and specify the amount of
Advances Amount that is being so converted (a Conversion Notice).

 

  (iv)

HPPI shall, as soon as practicable after receipt of a Conversion Notice
(i) issue and deliver to Mayne Pharma, or to its nominees, a certificate or
certificates for the number of full shares of HPPI common stock issuable upon
such conversion in accordance with the provisions hereof and an acknowledgement
as to the remaining amount of Advances Amount that have not converted into HPPI
common stock and (ii) pay in cash such amount as provided in item 2(e)(ii) of
Schedule 2 in lieu of any fraction of a share of HPPI common stock otherwise
issuable upon such conversion.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 45



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (v)

For the purposes of this item 2(e) of Schedule 2:

 

  (A)

Advances Amount means a USD value determined by multiplying (1) the amount of
Advances proposed to be converted into HPPI common stock by (2) 1.10.

 

  (B)

Per Share Market Price means (1) if HPPI common stock is then traded primarily
on the New York Stock Exchange or Nasdaq Stock Market, the per share volume
weighted average trading price of HPPI common stock over the thirty
(30) consecutive trading days ending on the trading day immediately prior to
HPPI’s receipt of the applicable Conversion Notice (calculated by dividing the
total value by the total volume of HPPI common stock traded for the trading days
included in such thirty (30) trading day period), (2) if HPPI common stock is
then listed or traded on other exchanges, markets and systems, the per share
volume weighted average trading price of HPPI common stock over the ninety
(90) consecutive trading days ending on the trading day immediately prior to
HPPI’s receipt of the applicable Conversion Notice (calculated by dividing the
total value by the total volume of HPPI common stock traded for the trading days
included in such ninety (90) trading day period) and (3) if HPPI common stock is
not then publicly traded, the per share fair market value of HPPI common stock
as determined by an appraiser mutually selected by Mayne Pharma and HPPI that is
independent of Mayne Pharma and HPPI and their respective Affiliates that is
skilled in preparing appraisals of the value of non-publicly traded stock,
provided that (i) if Mayne Pharma and HPPI are unable to agree on a single
appraiser, then each party must select a qualified independent appraiser and the
two qualified independent appraisers must then determine the per share fair
market value of HPPI common stock, (ii) if the two qualified independent
appraisers cannot agree on the per share fair market value of HPPI common stock
within 30 days after their selection, they must, within 30 days, mutually select
a third qualified independent appraiser, (iii) the mutually selected qualified
independent appraiser (or, if applicable, the third qualified independent
appraiser) must determine the per share fair market value of HPPI common stock
within 30 days of selection, and such determination is conclusive and binding
upon Mayne Pharma and HPPI and (iv) Mayne Pharma and HPPI must bear equally the
fees and expenses of such appraisers.

 

  (vi)

HPPI shall have no obligation to reserve and keep available out of its
authorized but unreserved and unissued capital stock any shares of HPPI common
stock or other HPPI securities for the purpose of effecting the conversion of
Advances pursuant to this item 2(e) of Schedule 2; provided, however, that if at
the applicable date of desired conversion of any Advances (Conversion Date),
HPPI shall have an insufficient number of authorized, unreserved shares of HPPI
common stock available for issuance upon conversion of all of such Advances,
Mayne Pharma may elect to convert the applicable amount of such Advances it is
permitted to convert based on the then authorized, unreserved shares of HPPI
common stock and, with respect to any deficiency amount, to either (A) require
HPPI to take, and HPPI shall take, all corporate action within *** of the
Conversion Date as may be necessary to increase its authorized but unissued and
unreserved shares of HPPI common stock to such number of shares as shall be
sufficient for purposes of converting the remaining Advances or (B) recoup the
Advances that is unable to be converted as of the Conversion Date in the form of

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 46



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  an unsecured promissory note issued by HPPI which will (1) not contain any
affirmative or negative covenants restricting the corporate activities of HPPI,
(2) contain customary event of default and other provisions for a simple
promissory note, (3) will mature on the one (1) year anniversary of the
Conversion Date, (4) will carry an interest rate of *** per annum and (5) will
be prepayable by HPPI at any time prior to maturity without penalty.

 

  (vii)

Any such portion of Advances so converted under this item 2(e) of Schedule 2
shall not be credited and set off against royalty payments, if any, due by Mayne
Pharma to HPPI under item 4.1 of Schedule 2 as contemplated by item 4.3 of
Schedule 2.

 

  (viii)

With respect to any and all shares of common stock of HPPI issued upon
conversion of Advances under this item 2(e) of Schedule 2, HPPI agrees to
provide to Mayne Pharma the same rights and privileges that are set forth in
Annex G to the 2018 SPA applicable to Registrable Securities (as defined
therein).

 

3.

Mayne Pharma’s performance obligation for the BCCNS Field

After Mayne Pharma obtains any MP Marketing Authorisation for any MP Product in
the Territory in the BCCNS Field, Mayne Pharma must use reasonable commercial
efforts to maximise the sale of the MP Product in the BCCNS Field in the
Territory (including, without limitation, through maintaining all warehousing,
sales, personnel and facilities required to perform its obligations under this
Agreement with respect to Products in the BCCNS Field in the Territory).

 

4.

Royalty

 

4.1

Payment each Quarter

Subject to items 4.2 and 4.3 of Schedule 2, within 60 days of the end of each
Quarter, Mayne Pharma must pay to HPPI a cash royalty (HPPI BCCNS Royalty) of 9%
on the aggregate of the actual gross invoice price for the MP Product sold by
Mayne Pharma, its Affiliates or any sub licensee to third parties in the
Territory in the BCCNS Field, less the following deductions (whether or not
separately stated on invoices) to the extent reasonable and customary in the
market for the MP Product or any product similar to or substitutable for the MP
Product:

 

  (a)

***;

 

  (b)

***; and

 

  (c)

***.

 

4.2

Calculation of the royalty

In respect of the amounts payable under item 4.1 of Schedule 2:

 

  (a)

if such amount is negative in any Quarter, then no royalty is payable for that
Quarter and that amount will be carried forward and included as a deduction from
the aggregate of the gross invoice price in any subsequent Quarter (as
applicable);

 

  (b)

Mayne Pharma may reduce the amount of the royalty owed to HPPI under item 4.1 of
Schedule 2 by the value of any milestone payments forfeited by Mayne Pharma
International under the Angiogenesis and Hedgehog Patent Sublicense;

 

  (c)

Mayne Pharma must submit to HPPI a report setting out, in reasonable detail, the
calculation of the royalty amount (including the aggregate actual gross invoice
price for the MP Product sold by Mayne Pharma, its Affiliates or any sub
licensee during the applicable Quarter) at the same time as it makes payment;
and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 47



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (d)

Mayne Pharma must, and must ensure that its Affiliates and any sub licensee
must, promptly process any deduction and in any event, process such deductions
no later than one Quarter after they are allowed (in the case of discounts,
bonuses, commissions and rebates) applied or the Products sold by Mayne Pharma,
its Affiliates or any sub licensee are rejected or returned.

 

4.3

Credit for payment of the Advance

Each Advance made by Mayne Pharma under item 2 of Schedule 2 (other than any
portion of such Advance that has been converted under item 2(d) of Schedule 2)
will be credited and set off against royalty payments, if any, due by Mayne
Pharma to HPPI under item 4.1 of Schedule 2, as follows (for the avoidance of
doubt, any funds invested by Mayne Pharma in consideration of New Securities
pursuant to the Top-Up Right shall not be credited and set off against royalty
payments, if any, due by Mayne Pharma to HPPI under item 4.1 of Schedule 2 as
contemplated hereby):

 

  (a)

With respect to each Advance made by Mayne Pharma prior to the receipt of FDA
approval of an NDA for the MP Product in the BCCNS Field, each USD 0.75
increment of each such Advance will be credited and set off against each USD
1.00 increment of royalty due by Mayne Pharma to HPPI under item 4.1 of Schedule
2; and

 

  (b)

With respect to each Advance made by Mayne Pharma on or after the receipt of FDA
approval of an NDA for the MP Product in the BCCNS Field, each USD 0.85
increment of each such Advance will be credited and set off against each USD
1.00 increment of royalty due by Mayne Pharma to HPPI under item 4.1 of Schedule
2.

 

4.4

Books of account

 

  (a)

Mayne Pharma will maintain books of account and records with respect to sales
and stocks of the Product in the Territory in the BCCNS Field by Mayne Pharma,
its Affiliates and any sub licensee (including stock records) (Mayne Pharma
Books of Account).

 

  (b)

HPPI will have the right to appoint, on reasonable notice, an Accountant to
inspect and examine the Mayne Pharma Books of Account.

 

  (c)

HPPI will bear the fees of such Accountant unless an error equivalent to 5% or
more (in favor of HPPI) of the amounts payable under item 4.1 of Schedule 2 in
any calendar year is discovered, in which case the fees will be borne by Mayne
Pharma.

 

  (d)

Mayne Pharma will maintain the Mayne Pharma Books of Account in accordance with
business accounting standards in the Territory.

 

5.

Option to buy out the royalty

If, prior to June 30, 2021, HPPI has not successfully consummated the Equity
Issuance, then Mayne Pharma has the right, at its option, to satisfy all of its
remaining obligations under item 4 of this Schedule 2 by making a single lump
sum payment to HPPI (Royalty Buyout Option) in an amount equal to seventy
percent (70%) of the fair market value of the remaining royalties payable under
item 4 of this Schedule 2 (Royalty Fair Market Value) within 60 days of the
determination of the Royalty Fair Market Value becoming conclusive and binding
upon Mayne Pharma and HPPI as set out below. Within 30 days following delivery
by Mayne Pharma of notice of the exercise of the Royalty Buyout Right to HPPI
(Royalty Buyout Notice), Mayne Pharma and HPPI must mutually select an appraiser
independent of Mayne Pharma and HPPI and

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 48



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

their respective Affiliates that is skilled in preparing appraisals of the
future value of pharmaceutical products (a Qualified Independent Appraiser) to
determine the Royalty Fair Market Value. If Mayne Pharma and HPPI are unable to
agree on a single Qualified Independent Appraiser, then each party must select a
Qualified Independent Appraiser and the two Qualified Independent Appraisers
must then determine the Royalty Fair Market Value. If the two Qualified
Independent Appraisers cannot agree on the Royalty Fair Market Value within 30
days after their selection, they must, within 30 days, mutually select a third
Qualified Independent Appraiser. The mutually selected Qualified Independent
Appraiser (or, if applicable, the third Qualified Independent Appraiser) must
determine the Royalty Fair Market Value within 30 days of selection, and such
determination is conclusive and binding upon Mayne Pharma and HPPI. Mayne Pharma
and HPPI must bear equally the fees and expenses of the Qualified Independent
Appraisers.

 

6.

Indemnity

Subject to clause 16.3, Mayne Pharma must indemnify and hold harmless and keep
indemnified and held harmless HPPI and each of its Personnel from and against
all actions, claims, demands, losses, damages, costs and expenses (including
legal expenses as between a solicitor and their own client) howsoever and
wheresoever arising, whether during or after the Term, to the extent arising
from or in respect of any of the following activities:

 

  (a)

the research, development or registration activities relating to the MP Product
in the Territory in the BCCNS Field, directly or indirectly, by Mayne Pharma;

 

  (b)

the importation, promotion, marketing, sale or distribution of the MP Product in
the Territory in the BCCNS Field, directly or indirectly, by Mayne Pharma;

 

  (c)

the use or effects of such MP Product in the Territory in the BCCNS Field; and

 

  (d)

to avoid doubt and without limitation, any actual or alleged infringement of
Intellectual Property Rights arising from any activities, use or effects
referred to above,

except to the extent that such action, claim, demand, loss, damage, cost or
expense is caused by a breach of an express warranty given under this Agreement
by HPPI or the gross negligence, fraud or willful misconduct of HPPI or its
Personnel.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 49



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Schedule 3 – Trial Master File for Study ***

 

***

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 50



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Schedule 4 – Product and Product Specification

 

Product: SUBA-Itraconazole 50mg hard capsules

 

1.

Description of the dosage form

Hard gelatin capsules, size *** body and cap printed *** in *** on the cap. ***

 

2.

Composition

The qualitative composition for SUBA-Itraconazole Capsules is presented in Table
1 below.

***

 

3.

Container Closure System

SUBA-Itraconazole Capsules 50 mg will be packaged ***.

SUBA-Itraconazole Capsules 50 mg may be packaged ***.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 51



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Schedule 5 – Economic details

 

 

1.

Floor Price, Minimum Order Quantity and Minimum Annual Volumes

 

1.1

Floor Price and Minimum Order Quantity

 

Product

 

Floor Price per


unit (USD)

 

Minimum Order


Quantity (MOQ)


(capsules)

 

Incremental


Order Quantity


(after the MOQ)


(capsules)

SUBA-Itraconazole 50mg

hard capsule

 

***

 

***

 

***

 

1.2

Minimum Annual Volumes

***

 

2.

Forecast Period

***

 

3.

Delivery terms

EXW (Incoterms 2010), Salisbury, South Australia, Australia.

 

4.

Minimum shelf life

***

 

5.

Price

 

5.1

Product Mayne Pharma provides ***

Mayne Pharma will provide Product and placebo for the conduct of the activities
in the applicable Development Plan and any other activities relating to the
research, development or registration activities relating to the Product
approved by Mayne Pharma, acting reasonably.

***

 

5.2

Product for which Mayne Pharma ***

HPPI *** Mayne Pharma for:

 

  (a)

any Product required for the conduct of the activities in the Development Plan
and any other activities relating to the research, development or registration
activities relating to the Product:

 

  (i)

above the amount specified in item 5.1 of this Schedule 5; or

 

  (ii)

***,

at the Floor Price, and payable by HPPI within *** of the date of Mayne Pharma’s
invoice, to be issued on or after shipment of the Product; and

 

  (b)

all other Product, in accordance with this item 5 of this Schedule 5.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 52



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

5.3

Definitions

In this Schedule 5:

Actual ASP means for any ***.

Floor Price means the floor price set out in the table above.

Forecast ASP means the forecasted ***.

***

Price is calculated under item 5.6 of this Schedule 5.

Total Net Sales means ***

Transfer Price has the meaning given to it in item 5.5 of this Schedule 5.

Total Units Sold means ***.

 

5.4

Forecast ASP

At least *** before the start of each ***, the parties will use reasonable
commercial efforts to agree on the forecasted Total Net Sales on a per Product
basis and the forecasted Total Units Sold for that ***, which will be used to
calculate the Forecast ASP.

 

5.5

Transfer Price

The Transfer Price must be reviewed by the parties, and if necessary, revised at
least *** before the start of each ***. The Transfer Price for the Product at
the time of invoice is ***.

 

5.6

Price

The Price to be paid by HPPI for the Product in the Territory is:

 

  (a)

the Transfer Price, payable by HPPI within *** of the date of Mayne Pharma’s
invoice, to be issued on or after shipment of the Product; and

 

  (b)

as adjusted by a reconciliation of the Actual ASP in relation to the Forecast
ASP ***.

 

5.7

Timely accounting for deductions

HPPI must, and must ensure that its Affiliate and any Sub Licensee must,
promptly process any deduction from Total Net Sales and in any event, process
such deductions no later than *** after they are allowed (in the case of
discounts, bonuses, commissions and rebates), applied or the Products are
rejected or returned.

 

5.8

Books of Account

 

  (a)

HPPI will maintain books of account and records with respect to sales and stocks
of the Product supplied by Mayne Pharma under this Agreement in the Territory by
HPPI, its Affiliates and Sub Licensee (including stock records) (HPPI Books of
Account).

 

  (b)

Mayne Pharma will have the right to appoint, on reasonable notice, an Accountant
to inspect and examine the Books of Account.

 

  (c)

Mayne Pharma will bear the fees of the such Accountant unless an error
equivalent to *** or more of the Total Net Sales in any calendar year is
discovered, in which case the fees will be borne by HPPI.

 

  (d)

HPPI will maintain the HPPI Books of Account in accordance with business
accounting standards in the Territory and at a standard sufficient to facilitate
any Product recall.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 53



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (e)

HPPI will have the right to appoint on reasonable notice an Accountant to
inspect and examine Mayne Pharma’s manufacturing costs, including Mayne Pharma’s
cost of goods as such is relevant to the calculation of the Floor Price.

 

5.9

Reporting requirements

Within *** from the end of each month of each Quarter, HPPI must use reasonable
commercial efforts to submit to Mayne Pharma an estimated reconciliation report
in reasonable detail.

 

6.

Currency and exchange rate

 

6.1

Currency

USD

 

6.2

Financial institution for exchange rate

National Bank of Australia Limited

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 54



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Schedule 6 – Qualification of Backup Manufacturer

 

 

1.

Definitions

In this Schedule 6:

***

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 55



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Schedule 7 – Licence of HPPI Licensed Rights

 

 

1.

Licence of HPPI Licensed Rights

 

1.1

Grant of licence

From the Start Date, HPPI grants to Mayne Pharma an exclusive, perpetual,
irrevocable licence to copy and exploit:

 

  (a)

outside the Territory in any field, and

 

  (b)

inside the Territory outside the Field,

any Intellectual Property Right (including all Developed Intellectual Property
Right subject to clause 18.5 of the Agreement, but excluding rights in respect
of trade and service marks and logos) that satisfies all of the following
criteria:

 

  (i)

relates to, or has potential application in connection with, the Product,
including any dossier containing technical or clinical information relating to
the Product; and

 

  (ii)

is owned by HPPI or its Affiliates or Sub Licensees, or licensed by HPPI, its
Affiliates or Sub Licensees (without restriction as to license or sub license)
at any time during the period starting at the Start Date until the earlier of:

 

  (A)

***; or

 

  (B)

the termination or expiry of this Agreement,

(HPPI Licensed Rights) including the HP LLC Patents and the HPPI Patents and
also including, in respect of Intellectual Property Rights not yet in existence
at the Start Date but created before the earlier of the dates referred to in
items 1.1(ii)(A) and (B) of this Schedule 7), by way of a grant of a licence of
future Intellectual Property Rights, which takes effect from the date of
creation of those rights. The license granted pursuant to this item 1.1 of
Schedule 7 shall be royalty free, except to the expressly provided in
Schedule 2.

 

1.2

HPPI to ensure it remains free to licence the HPPI Licensed Rights

HPPI must:

 

  (a)

ensure that, in respect of any Intellectual Property Rights comprising the HPPI
Licensed Rights owned by it, its Affiliates or any Sub Licensee; and

 

  (b)

use reasonable commercial efforts to ensure that, in respect of any Intellectual
Property Rights comprising the HPPI Licensed Rights licensed by it, its
Affiliates and any Sub Licensee,

HPPI is free to grant to Mayne Pharma an exclusive, perpetual, irrevocable,
royalty free licence to copy and exploit such Intellectual Property Rights
outside the Territory in any field or in the Territory outside the Field.
Promptly on becoming aware of any restriction on such right to grant such
licence, HPPI must notify Mayne Pharma.

 

1.3

Restriction on assignment or sub licence

The licence under item 1.1 of this Schedule 7 may only be assigned or sub
licensed in accordance with this Agreement or otherwise with the prior written
consent of HPPI.

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 56



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

1.4

Survival

To avoid doubt, the licenses granted under item 1.1 of this Schedule 7 survive
termination of this Agreement.

 

2.

Copies of documents, data and other information embodying the HPPI Licensed
Rights

Promptly in response to a request by Mayne Pharma at any time during the Term or
a reasonable period after the termination or expiry of this Agreement, HPPI must
provide to Mayne Pharma a copy of any documents, data and other information
embodying the HPPI Licensed Rights since the most recent request by Mayne Pharma
under this item 2 of Schedule 7. Without limiting the generality of the
foregoing, HPPI agrees to provide Mayne Pharma, at HPPI’s expense, access to any
Drug Master File (should one exist from time to time) and all pre-clinical or
clinical data included as part of the HPPI Licensed Rights.

 

3.

Intellectual property protection for HPPI Licensed Rights

 

  (a)

HPPI will consult with Mayne Pharma regarding intellectual property protection
for such rights outside the Territory.

 

  (b)

In particular, HPPI must give at least *** prior notice before it, or any of its
Affiliates:

 

  (i)

discloses any Confidential Information comprised in the HPPI Licensed Rights to
any third party unless subject to equivalent restrictions on use and disclosure
as those under clause 18, without any right of further disclosure; and

 

  (ii)

without limitation, discloses any Confidential Information comprised in the HPPI
Licensed Rights to any patent office, including as part of a patent application.

 

  (c)

If HPPI decides not to file, prosecute or maintain patent protection for any
invention comprised in the HPPI Licensed Rights in any country outside the
Territory, it must promptly give notice to Mayne Pharma (with such notice to be
given at least *** before any deadline for decisions relating to such filing,
prosecution or maintenance).

 

  (d)

Mayne Pharma may, by notice to HPPI, request that HPPI make a decision in
respect of the filing, prosecution or maintenance of patent protection for any
invention comprised in the HPPI Licensed Rights in any country outside the
Territory, in which case HPPI must respond before any deadline referred to in
item 3(c) of this Schedule 7 but in any event no later than *** after the
request by Mayne Pharma.

 

  (e)

If HPPI gives notice to Mayne Pharma under item 3(c) or (d) of this Schedule 7
of its intention not to file, prosecute or maintain patent protection of any
invention comprised in the HPPI Licensed Rights in any country outside the
Territory, Mayne Pharma may decide to take over such filing, prosecution or
maintenance at its cost by giving notice to HPPI before the relevant deadline,
in which case:

 

  (i)

HPPI will, or will procure that its Affiliate (as applicable) will, promptly
assign to Mayne Pharma or its nominee all rights in respect of the invention
(including under any patent application or issued patent); and

 

  (ii)

from the date of such assignment, HPPI acknowledges that:

 

  (A)

such rights no longer form part of the HPPI Licensed Rights;

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 57



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

  (B)

Mayne Pharma or its nominee may, in its discretion and at its cost, file,
prosecute, maintain, enforce and defend any assigned patent application or
issued patent; and

 

  (C)

any information in respect of the invention that is not public knowledge is
deemed to be Confidential Information of Mayne Pharma.

 

4.

Sub-licensing and assignment

 

4.1

Sub-licensing

Upon notice to HPPI, Mayne Pharma may grant a sub licence of the HPPI Licensed
Rights to a third party without the prior written consent of HPPI under a
written agreement that includes obligations on that third party that relate to
use and disclosure of Intellectual Property Rights of HPPI and Confidential
Information of HPPI at least equivalent to those imposed on Mayne Pharma under
this Agreement.

 

4.2

Assignment

Despite clause 26.5(b), Mayne Pharma may assign any of its rights or obligations
under this Schedule 7 without the prior written consent of HPPI.

[Signature page follows]

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 58



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

Signed as an AGREEMENT by authorised officers of each party.

 

Signed for Mayne Pharma Ventures Pty Ltd

by an authorised officer

   

/s/ Nick Freeman

    Signature of officer

 

   

Nick Freeman

    Name of officer (print)

 

   

Company Secretary

    Office held

 

   

December 17, 2018

    Date

Signed for HedgePath Pharmaceuticals, Inc.

by an authorised officer

   

/s/ Nicholas J. Virca

    Signature of officer

 

   

Nicholas J. Virca

    Name of officer (print)

 

   

President and CEO

    Office held

 

   

December 17, 2018

    Date

 

 

Third Amended and Restated Supply and License Agreement – Mayne Pharma and HPPI
| page 59